Exhibit 10.1

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

among

Houghton Mifflin Holding Company, Inc.

Houghton Mifflin, LLC

Houghton Mifflin Finance, Inc.

Houghton Mifflin Holdings, Inc.

Houghton Mifflin Company

HM Publishing Corp.

and

Certain Stockholders of Houghton Mifflin Holdings, Inc.

Dated as of May 9, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page

1.

   EFFECTIVENESS; DEFINITIONS.    2    1.1.    Effectiveness    2    1.2.   
Definitions    2

2.

   VOTING AGREEMENT.    2    2.1.    Election of Directors    2    2.2.   
Removal and Replacement    3    2.3.    Election of HMC and Publishing Directors
   4    2.4.    Significant Transactions    4    2.5.    Consent to Amendment   
4    2.6.    Grant of Proxy    4    2.7.    The Company    4    2.8.    Period
      4

3.

   TRANSFER RESTRICTIONS    5    3.1.    Permitted Transferees.    5    3.2.   
Tag Alongs, Drag Alongs, Etc    6    3.3.    Public    6    3.4.   
Impermissible Transfer    6    3.5.    Period    6

4.

   INVESTOR TRANSFER RIGHTS; “TAG ALONG” AND “DRAG ALONG” RIGHTS.    6    4.1.
   Tag Along    6       4.1.1.    Notice    6       4.1.2.    Exercise    7   
   4.1.3.    Irrevocable Offer    7       4.1.4.    Reduction of Shares Sold   
8       4.1.5.    Additional Compliance    8    4.2.    Drag Along    9      
4.2.1.    Exercise    9    4.3.    Miscellaneous    10       4.3.1.    Certain
Legal Requirements    10       4.3.2.    Further Assurances    10       4.3.3.
   Sale Process    11       4.3.4.    Treatment of Options, Warrants and
Convertible Securities    11       4.3.5.    Expenses    11       4.3.6.   
Closing    11       4.3.7.    Classification of Transferred Shares.    12   
4.4.    Right of First Offer    12       4.4.1.    Notice    12       4.4.2.   
Exercise.    12



--------------------------------------------------------------------------------

      4.4.3.    Irrevocable Offer    13       4.4.4.    Additional Compliance   
13       4.4.5.    Determination of the Number of Subject Shares to be Sold   
14    4.5.    Period    14

5.

   RIGHT OF PARTICIPATION    14    5.1.    Right of Participation.    15      
5.1.1.    Offer    15       5.1.2.    Exercise.    15       5.1.3.    Other
Securities    16       5.1.4.    Certain Legal Requirements    17       5.1.5.
   Further Assurances    17       5.1.6.    Expenses    17       5.1.7.   
Closing    17    5.2.    Post-Issuance Notice    18    5.3.    Excluded
Transactions    18    5.4.    Certain Provisions Applicable to Options, Warrants
and Convertible Securities    19    5.5.    Acquired Shares    19    5.6.   
Period    19

6.

   REGISTRATION RIGHTS    19    6.1.    Demand Registration Rights for Investor
Shares.    19       6.1.1.    General    19       6.1.2.    Form    20      
6.1.3.    Payment of Expenses    20       6.1.4.    Additional Procedures    20
      6.1.5.    Expiration    21    6.2.    Piggyback Registration Rights.    21
      6.2.1.    Piggyback Registration.    21       6.2.2.    Payment of
Expenses    22       6.2.3.    Additional Procedures    22       6.2.4.   
Expiration    22    6.3.    Certain Other Provisions.    22       6.3.1.   
Underwriter’s Cutback    22       6.3.2.    Other Actions    24       6.3.3.   
Selection of Underwriters and Counsel    24       6.3.4.    Lock-Up    24   
6.4.    Indemnification and Contribution.    25       6.4.1.    Indemnities of
the Company    25       6.4.2.    Indemnities to the Company    26       6.4.3.
   Contribution    26       6.4.4.    Limitation on Liability of Holders of
Registrable Securities    27

7.

   REMEDIES.    27    7.1.    Generally    27    7.2.    Deposit    27

 

ii



--------------------------------------------------------------------------------

8.

   LEGENDS.    27    8.1.    Restrictive Legend    27    8.2.    1933 Act
Legends    28    8.3.    Stop Transfer Instruction    28    8.4.    Termination
of 1933 Act Legend    29

9.

   AMENDMENT, TERMINATION, ETC.    29    9.1.    Oral Modifications    29   
9.2.    Written Modifications    29    9.3.    Effect of Termination    29

10.

   DEFINITIONS    29    10.1.    Certain Matters of Construction    29    10.2.
   Definitions    30

11.

   MISCELLANEOUS.    37    11.1.    Authority; Effect    37    11.2.    Notices
   37    11.3.    Binding Effect, Etc    38    11.4.    Descriptive Headings   
39    11.5.    Counterparts    39    11.6.    Severability    39    11.7.   
Consent to Certain Indebtedness    39

12.

   GOVERNING LAW.    39    12.1.    Governing Law    39    12.2.    Consent to
Jurisdiction    39    12.3.    WAIVER OF JURY TRIAL    40    12.4.    Exercise
of Rights and Remedies    40

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

This Stockholders Agreement (as amended the “Agreement”) was initially made as
of December 30, 2002 and is amended and restated as of May 9, 2006 and made
effective as of the dates set forth in Section 1.1 hereof by and among:

 

  (i) Houghton Mifflin Holding Company, Inc., a Delaware corporation (the
“Company”);

 

  (ii) Houghton Mifflin, LLC, a Delaware limited liability company (“HM LLC”);

 

  (iii) Houghton Mifflin Finance, Inc., a Delaware corporation (“HM Finance”);

 

  (iv) Houghton Mifflin Holdings, Inc., a Delaware corporation, formerly known
as Versailles U.S. Holding Inc., (the “Holdings”);

 

  (v) Houghton Mifflin Company, a Massachusetts corporation (“HMC”);

 

  (vi) HM Publishing Corp. (“Publishing”);

 

  (vii) each Person executing this Agreement and listed as an Investor on the
signature pages hereto (collectively, the “Investors”);

 

  (viii) such other Persons, if any, who from time to time become party hereto
by executing a counterpart signature page hereof and are designated by the Board
as “Other Investors” (collectively, the “Other Investors”);

 

  (ix) Gerald T. Hughes or his successor as trustee (the “Trustee”) under the
trust formed by the Trust Agreement for the Company’s 2003 Deferred Compensation
Plan dated as of January 28, 2003, as amended (the “Trust”); and

 

  (x) such other Persons who from time to time become party hereto by executing
a counterpart signature page hereof and are designated by the Board as
“Managers” (the “Managers” and together with the Trustee, the Investors and the
Other Investors, the “Stockholders”).



--------------------------------------------------------------------------------

Recitals

1. Prior to the Closing (defined below) (a) Financière Versailles S.a.r.l., a
Luxembourg corporation (“Luxco”), acquired all of the outstanding capital stock
of Versailles Holding LLC (“Holdings LLC”), a Delaware limited liability
company, which, in turn, acquired all of the outstanding capital stock of the
Versailles Acquisition Corporation, a Delaware Corporation (“Acquisition”).

2. Prior to the Closing, Holdings LLC was converted into a Delaware corporation
pursuant to Section 18-216 of the Delaware Limited Liability Company Act and
changed its name to Versailles U.S. Holding Inc. (the “Versailles Holdings”).

3. At or prior to the Closing, the Investors (other than Bain Capital VII
Coinvest Fund, LLC and BCIP TCV, LLC) acquired all of the outstanding capital
stock of Luxco.

4. At the consummation of the closing (the “Closing”), under the Share Purchase
Agreement dated November 4, 2002 among Vivendi Communications North America Inc.
(“Seller”), Vivendi Universal S.A. (“Vivendi”) and Acquisition (the “Acquisition
Agreement”), Acquisition acquired all of the outstanding capital stock of HMC.

5. At the Closing Versailles Holdings, HMC and the Stockholders (other than the
Trustee) entered into this Stockholders Agreement dated as of December 30, 2002
(the “Original Stockholders Agreement”).

6. Immediately after the Closing, Acquisition merged with and into HMC, with HMC
surviving the merger, pursuant to which Versailles Holdings became the holder of
all of the outstanding capital stock of HMC, and after the completion of such
merger Versailles Holdings changed its name from Versailles U.S. Holding Inc. to
Houghton Mifflin Holdings, Inc. (“Holdings”).

7. On January 28, 2003, Luxco distributed all of the outstanding capital stock
of the Company to the Investors (other than Bain Capital VII Coinvest Fund, LLC
and BCIP TCV, LLC) and the Original Stockholders Agreement became effective.

8. Immediately after the dissolution of Luxco, Bain Capital Integral Investors,
LLC Transferred a portion of its shares of outstanding capital stock of the
Company to two of its members, Bain Capital VII Coinvest Fund, L.P. and BCIP
TCV, LLC.

9. On January 28, 2003 Holdings established the Trust to hold certain shares of
Holdings Common Stock for the benefit of certain Managers who are participants
in Holdings 2003 Deferred Compensation Plan (the “Plan”).

10. In September, 2003 Publishing was formed as a direct subsidiary of Holdings
and Holdings contributed all of the shares of capital stock of HMC to
Publishing.



--------------------------------------------------------------------------------

11. On May 1, 2006 the Company was formed as part of a reorganization
transaction in which three companies were added to the corporate structure of
the Company’s group.

12. On May 9, 2006 the Investors and the Trust contributed their equity in
Holdings to the Company in exchange for equity in the Company (the “Exchange”).

13. After giving effect to the above transactions and certain other
transactions, the Company’s Common Stock and all Options and Convertible
Securities are, as of May 9, 2006, held as set forth on Schedule 1 hereto.

14. The Company from time to time may issue additional shares of the Company’s
Common Stock to the Trustee pursuant to the Plan and to the Managers pursuant to
one or more equity incentive plans.

15. The parties believe that it is in the best interests of the Company and the
Stockholders to amend and restate the Original Stockholders Agreement to set
forth their agreement on certain matters.

Agreement

Therefore, the parties hereto hereby amend and restate the Original Stockholders
Agreement to read in its entirety as follows:

1. EFFECTIVENESS; DEFINITIONS.

1.1. Effectiveness. Upon the execution hereof by the Company, HM LLC, HM
Finance, Holdings, HMC, Publishing, the Majority Investors and the Trust, this
Agreement shall become effective as of May 9, 2006, which is the date of the
Exchange. This Agreement supersedes the Original Stockholders Agreement in its
entirety.

1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 10
hereof.

2. VOTING AGREEMENT.

2.1. Election of Directors. The provisions of this Section 2.1 shall apply from
and after the time that the series of Class A Common Stock other than Class A-1
Common Stock of the Company automatically convert into shares of Class A-1
Common Stock of the Company pursuant to the terms of the certificate of
incorporation of the Company. Each holder of Shares hereby agrees to cast all
votes to which such holder is entitled in respect of the Shares, whether at any
annual or special meeting, by written consent or otherwise, to fix the number of
members of the board of directors of the Company (the “Board”) at eight or such
higher number as may be specified from time to time by the Majority Investors.
The Board shall be divided into classes, and in the event that the number of
members of the Board is eight, there shall be (i) three Bain Directors,
(ii) three THL Directors, (iii) two Blackstone Directors, and (iv) no Other
Directors (in each case where the number of directors is determined without
regard to any failure of any holder of Investors Shares to designate a member of
the Board of Directors), which shall in each

 

- 2 -



--------------------------------------------------------------------------------

case be elected as set forth in this Section 2.1 below. In the event that the
number of members of the Board is greater than eight, at any time the number of
Bain Directors, THL Directors, Blackstone Directors and Other Directors,
respectively, shall each be such number as shall have been specified as of such
time by the Majority Investors, in each case elected as set forth in this
Section 2.1 below; provided, however, that (A) the number of Bain Directors
shall equal the number of THL Directors, (B) the number of Blackstone Directors
shall not be less than twenty percent of the aggregate number of the Bain
Directors plus the THL Directors plus the Blackstone Directors, and (C) the
number of Other Directors shall be any number specified by the Majority
Investors (in each case where the number of directors is determined without
regard to any failure of any holder of Investor Shares to designate a member of
the Board of Directors). Each holder of Shares hereby agrees to cast all votes
to which such holder is entitled with respect to such Shares, whether at any
annual or special meeting by written consent or otherwise, so as to elect as the
Company’s directors: (A) one director designated by Bain Capital VII Coinvest
Fund, LLC, (B) such other directors designated by the Majority Bain Investors as
the remaining Bain Directors, (C) one director designated by Thomas H. Lee
Equity Fund V, L.P., (D) one director designated by Thomas H. Lee Parallel Fund
V, L.P., (E) one director designated by Thomas H. Lee Equity (Cayman) Fund V,
L.P., (F) such other directors designated by the Majority THL Investors as the
remaining THL Directors, (G) one director designated by Blackstone Capital
Partners III Merchant Banking Fund L.P., (H) such other directors designated by
the Blackstone Majority Investors as the remaining Blackstone Directors, and
(I) the Other Directors designated by the Majority Investors. Each holder of
Shares hereby agrees to cast all votes to which such holder is entitled with
respect to such Shares to implement a provision in the Company’s bylaws that
provides that a quorum for any meeting of the Board shall require the presence
of directors constituting at least a majority of the entire Board, which
majority shall include (i) at least one Bain Director and one THL Director, or
(ii) at least one Bain Director and one Blackstone Director, or (iii) at least
one THL Director and one Blackstone Director. In addition, each holder of Shares
hereby agrees to cast all votes to which such holder is entitled with respect to
such Shares to implement a provision in the Company’s bylaws that provides that
notice of a special meeting of the Board shall be given to the directors of the
Company at least twenty-four hours before the meeting by mail, telegram or
facsimile and email at his usual or last known business address, facsimile
number or email address.

2.2. Removal and Replacement. The provisions of this Section 2.2 shall apply
from and after the time that the series of Class A Common Stock other than
Class A-1 Common Stock of the Company automatically convert into shares of
Class A-1 Common Stock of the Company pursuant to the terms of the certificate
of incorporation of the Company. Members of the Board designated by the holders
of particular Investor Shares may only be removed by the holders of such
Investor Shares. Members of the Board designated by the Majority Investors may
only be removed by the Majority Investors. If, prior to his or her election to
the Board, any designee of the holders of particular Investor Shares or the
Majority Investors is unable or unwilling to serve as a director, then the
holders of such Investor Shares or the Majority Investors, as applicable, shall
be entitled to nominate a replacement. If, following election to the Board, any
designee of the holders of particular Investor Shares or the Majority Investors
resigns, is removed, or is unable to serve for any reason prior to the
expiration of his or her term as a director, then such Investor, group of
Investors or the Majority Investors, as applicable, shall designate a
replacement.

 

- 3 -



--------------------------------------------------------------------------------

2.3. Election of HMC, Publishing and Holdings, HM LLC, HM Finance and Company
Directors.

2.3.1. The Company will cause its board of directors of to be elected in
accordance with this Agreement and (i) the Company will cause the board of
managers of HM LLC to consist at all times of the same members as the Board of
the Company at such time, (ii) HM LLC will cause the boards of directors of HM
Finance and Holdings to consist at all times of the same members as the Board of
the Company at such time, (iii) Holdings will cause the board of directors of
Publishing to consist at all times of the same members as the Board of the
Company at such time and (iv) Publishing shall cause the board of directors of
HMC to consist at all times of the same members as the Board of the Company at
such time.

2.4. Significant Transactions. Each holder of Shares agrees to cast all votes to
which such holder is entitled in respect of the Shares, whether at any annual or
special meeting, by written consent or otherwise, in such manner as the Majority
Investors may instruct by written notice to approve any sale, recapitalization,
merger, consolidation, reorganization or any other transaction or series of
transactions involving the Company or its subsidiaries (or all or any portion of
their respective assets) in connection with, or in furtherance of, the exercise
by the Majority Investors of their rights under Section 4.2.

2.5. Consent to Amendment. Each holder of Shares agrees to cast all votes to
which such holder is entitled in respect of the Shares, whether at any annual or
special meeting, by written consent or otherwise, in such manner as the Majority
Investors may instruct by written notice to increase the number of authorized
shares of Common Stock to the extent necessary to permit the Company to comply
with the provisions of its certificate of incorporation or any agreement to
which the Company is a party.

2.6. Grant of Proxy. Each holder of Shares hereby grants to the Company an
irrevocable proxy coupled with an interest to vote his Shares in accordance with
his agreements contained in this Section 2, which proxy shall be valid and
remain in effect until the provisions of this Section 2 expire pursuant to
Section 2.8.

2.7. The Company. The Company agrees not to give effect to any action by any
holder of Shares or any other Person which is in contravention of this
Section 2.

2.8. Period. The foregoing provisions of this Section 2 shall expire on the
earlier of (a) a Change of Control and (b) the last date permitted by law
(including the rules of the SEC and any exchange upon which equity securities of
the Company might be listed).

 

- 4 -



--------------------------------------------------------------------------------

3. TRANSFER RESTRICTIONS. No holder of Shares shall Transfer any of such Shares
to any other Person except as provided in this Section 3.

3.1. Permitted Transferees.

(i) Immediate Family. Any holder of Management Shares who is a natural person
may transfer any or all of such Management Shares to one or more Members of the
Immediate Family of such holder.

(ii) Upon Death. Upon the death of any holder of Shares who is a natural Person,
such Shares may be distributed by the will or other instrument taking effect at
death of such holder or by applicable laws of descent and distribution to such
holder’s estate, executors, administrators and personal representatives, and
then to such holder’s heirs, legatees or distributees, whether or not such
recipients are Members of the Immediate Family of such holder, or to a
Charitable Organization.

(iii) Investors and Company. Any holder of Shares may Transfer any or all of
such Shares, with the consent of the Majority Investors, to (a) any Investor or
any Affiliated Fund of an Investor, or (b) the Company or any subsidiary of the
Company.

(iv) Additional Permitted Transfers by the Investors. Any holder of Investor
Shares or Other Investor Shares may Transfer any or all of such Shares (a) to
its Affiliated Funds, (b) to its partners or members in a pro rata Transfer or
(c) to a Charitable Organization.

(v) Transfers from Trust to Plan Participants. The Trustee may Transfer Shares
to a Manager in accordance with the terms of the Plan.

No Transfer permitted under the terms of this Section 3.1 (other than 3.1.3(b))
shall be effective unless the transferee of such Shares (each, a “Permitted
Transferee”) has delivered to the Company a written acknowledgment and agreement
in form and substance reasonably satisfactory to the Company that such Shares to
be received by such Permitted Transferee shall remain Investor Shares, Other
Investor Shares, or Management Shares, as the case may be, and shall be subject
to all of the provisions of this Agreement and that such Permitted Transferee
shall be bound by, and shall be a party to, this Agreement as the holder of
Investor Shares, Other Investor Shares, or Management Shares, as the case may
be, hereunder; provided, however, that Shares Transferred pursuant to
Section 3.1(iii)(a) shall thereafter become Investor Shares hereunder of like
kind with the other Shares held by such Transferee and its Affiliated Funds;
provided further that Shares transferred pursuant to 3.1(v) shall thereafter
become Management Shares and shall be subject to all of the provisions of this
Agreement and such Permitted Transferee shall be bound by, and shall be party to
this Agreement as the holder of Management Shares hereunder; and provided
further that no Transfer by any holder of Shares to a Permitted Transferee shall
relieve such holder of any of its obligations hereunder.

 

- 5 -



--------------------------------------------------------------------------------

3.2. Tag Alongs, Drag Alongs, Etc. In addition to Transfers permitted under
Section 3.1,

(a) any holder of Investor Shares may Transfer such Shares if (i) such holder
(A) has complied with the “tag along” provisions contained in Section 4.1 with
respect to such Shares but only if such Transfer occurs after December 31, 2009
or with the prior written consent of the Majority Investors, and (B) has
complied with the right of first refusal provisions of Section 4.4, with respect
to such Shares or (ii) the Majority Investors have elected to exercise their
“drag along” rights set forth in Section 4.2 with respect to such Shares; and

(b) any holder of Shares may Transfer any or all of such Shares in accordance
with the provisions, terms and conditions of Section 4.1, 4.2 and 4.4.

Any Shares Transferred in compliance with the terms of Section 4.1 or 4.2 and
not purchased by a First Offer Purchaser pursuant to Section 4.4 shall
conclusively be deemed thereafter not to be Shares or Registrable Securities
under this Agreement and not to be subject to any of the provisions hereof or
entitled to the benefit of any of the provisions hereof.

3.3. Public. Subject to the provisions of Section 6.3.4, any holder of Shares
may Transfer such Shares in a Public Offering or, after the closing of the
Initial Public Offering, pursuant to Rule 144, which Shares shall conclusively
be deemed thereafter not to be Shares or Registrable Securities under this
Agreement and not to be subject to any of the provisions hereof or entitled to
the benefit of any of the provisions hereof.

3.4. Impermissible Transfer. Any attempted Transfer of Shares not permitted
under the terms of this Section 3 shall be null and void, and the Company shall
not in any way give effect to any such impermissible Transfer.

3.5. Period. The foregoing provisions of this Section 3 shall expire upon the
earlier of (a) a Change of Control and (b) the effectiveness of the Company’s
registration statement in connection with the Qualified Public Offering.

4. INVESTOR TRANSFER RIGHTS; “TAG ALONG” AND “DRAG ALONG” RIGHTS.

4.1. Tag Along. If one or more holders of Investor Shares (each such holder, a
“Prospective Selling Investor”) proposes to Sell any such Shares to any
Prospective Buyer (including an First Offer Purchaser pursuant to Section 4.4)
in a Transfer other than one (i) permitted under the terms of Section 3.1,
(ii) in connection with which such holder has exercised his “tag-along” rights
under Section 4.1, or (iii) in connection with which the Majority Investors have
elected to exercise their “drag along” rights under Section 4.2:

4.1.1. Notice. The Prospective Selling Investors shall furnish a written notice
(the “Tag Along Notice”) to each other holder of Shares, excluding the Trustee
but including each Manager holding Shares that are distributed from the Trust in
connection with a Tag Along Event (as defined in the Plan), (each, a “Tag Along
Holder”) and the

 

- 6 -



--------------------------------------------------------------------------------

Trustee at least ten business days prior to such proposed Transfer. The Tag
Along Notice may be the same notice as the Sale Notice delivered pursuant to
Section 4.4. The Tag Along Notice shall include:

(a) The principal terms of the proposed Sale including (i) the number and class
of the Shares to be purchased from the Prospective Selling Investors, (ii) the
fraction(s) expressed as a percentage, determined by dividing the number of
Shares of each class (treating all Class A Common Stock as a single class) to be
purchased from the Prospective Selling Investors by the total number of Investor
Shares of each such class held by the Prospective Selling Investor (the “Tag
Along Sale Percentage”), (iii) the maximum and minimum per share purchase price
and (iv) the name and address of the Prospective Buyer; and

(b) An invitation to each Tag Along Holder to make an offer to include in the
proposed Sale to the applicable Prospective Buyer an additional number of Shares
held by such Tag Along Holder (not in any event to exceed the Tag Along Sale
Percentage of the total number of Shares of the applicable class held by such
Tag Along Holder), on the same terms and conditions (subject to Section 4.3.4 in
the case of Options, Warrants and Convertible Securities), with respect to each
Share Sold, as the Prospective Selling Investors shall Sell each of their
Shares.

4.1.2. Exercise. Within eight business days after the effectiveness of the Tag
Along Notice, each Tag Along Holder desiring to make an offer to include Shares
in the proposed Sale (each a “Participating Seller” and, together with the
Prospective Selling Investors, collectively, the “Tag Along Sellers”) shall
furnish a written notice (the “Tag Along Offer”) to the Prospective Selling
Investors offering to include an additional number of Shares (not in any event
to exceed the Tag Along Sale Percentage of the total number of Shares of the
applicable class held by such Participating Seller) which such Participating
Seller desires to have included in the proposed Sale. Each Tag Along Holder who
does not so accept the Prospective Selling Investors’ invitation to make an
offer to include Shares in the proposed Sale shall be deemed to have waived all
of his rights with respect to such Sale, and the Tag Along Sellers shall
thereafter be free to Sell to the Prospective Buyer, at a per share price no
greater than the maximum per share price set forth in the Tag Along Notice and
on other principal terms which are not materially more favorable to the Tag
Along Sellers than those set forth in the Tag Along Notice, without any further
obligation to such non-accepting Tag Along Holder pursuant to this Section 4.1.

4.1.3. Irrevocable Offer. The offer of each Participating Seller contained in
his Tag Along Offer shall be irrevocable, and, to the extent such offer is
accepted, such Participating Seller shall be bound and obligated to Sell in the
proposed Sale on the same terms and conditions, with respect to each Share Sold
(subject to Section 4.3.4 in the case of Options, Warrants and Convertible
Securities), as the Prospective Selling Investors, up to such number of Shares
as such Participating Seller shall have specified in his Tag Along Offer;
provided, however, that if the principal terms of the proposed Sale change

 

- 7 -



--------------------------------------------------------------------------------

with the result that the per share price shall be less than the minimum per
share price set forth in the Tag Along Notice or the other principal terms shall
be materially less favorable to the Tag Along Sellers than those set forth in
the Tag Along Notice, each Participating Seller shall be permitted to withdraw
the offer contained in his Tag Along Offer and shall be released from his
obligations thereunder.

4.1.4. Reduction of Shares Sold. The Prospective Selling Investors shall attempt
to obtain the inclusion in the proposed Sale of the entire number of Shares
which each of the Tag Along Sellers requested to have included in the Sale (as
evidenced in the case of the Prospective Selling Investors by the Tag Along
Notice and in the case of each Participating Seller by such Participating
Seller’s Tag Along Offer). In the event the Prospective Selling Investors shall
be unable to obtain the inclusion of such entire number of Shares in the
proposed Sale, the number of Shares to be sold in the proposed Sale shall be
allocated among the Tag Along Sellers in proportion, as nearly as practicable,
as follows:

(i) there shall be first allocated to each Participating Seller a number of
Shares equal to the lesser of (A) the number of Shares offered to be included by
such Participating Seller in the proposed Sale pursuant to this Section 4.1, and
(B) a number of Shares equal to the aggregate number of Shares proposed to be
purchased from the Prospective Selling Investors multiplied by a fraction, the
numerator of which is the aggregate number of Shares held by such Participating
Seller, and the denominator of which is the aggregate number of Shares held by
all Tag Along Sellers (the “Pro Rata Portion”); and

(ii) the balance, if any, not allocated pursuant to clause (i) above shall be
allocated to the Prospective Selling Investors pro rata to each such Prospective
Selling Investor based upon the number of Shares held by such Prospective
Selling Investor, or in such other manner as the Prospective Selling Investors
may otherwise agree.

4.1.5. Additional Compliance. If prior to consummation, the terms of the
proposed Sale shall change with the result that the per share price to be paid
in such proposed Sale shall be greater than the maximum per share price set
forth in the Tag Along Notice or the other principal terms of such proposed Sale
shall be materially more favorable to the Tag Along Sellers than those set forth
in the Tag Along Notice, the Tag Along Notice shall be null and void, and it
shall be necessary for a separate Tag Along Notice to be furnished, and the
terms and provisions of this Section 4.1 separately complied with, in order to
consummate such proposed Sale pursuant to this Section 4.1; provided, however,
that in the case of such a separate Tag Along Notice, the applicable period to
which reference is made in Sections 4.1.1 and 4.1.2 shall be three business days
and two business days, respectively. In addition, if the Prospective Selling
Investors have not completed the proposed Sale by the end of the 180th day
following the date of the effectiveness of the Tag Along Notice, each
Participating Seller shall be released from his obligations under his Tag Along
Offer, the Tag Along Notice shall be null and void, and it shall be necessary
for a separate Tag Along Notice to be furnished, and the terms and

 

- 8 -



--------------------------------------------------------------------------------

provisions of this Section 4.1 separately complied with, in order to consummate
such proposed Sale pursuant to this Section 4.1, unless the failure to complete
such proposed Sale resulted from any failure by any Participating Seller to
comply with the terms of this Section 4; provided, however, that in the case of
such a separate Tag Along Notice, the applicable period to which reference is
made in Sections 4.1.1 and 4.1.2 shall be three business days and two business
days, respectively.

4.2. Drag Along. Each holder of Shares, excluding the Trustee but including each
Manager holding Shares that are distributed from the Trust in connection with a
Drag Along Event (as defined in the Plan), hereby agrees, if requested by the
Majority Investors, to Sell a specified percentage equal to or greater than 80
percent (the “Drag Along Sale Percentage”) of each class of such Shares
(treating all Class A Common Stock as a single class), directly or indirectly,
to a Prospective Buyer in the manner and on the terms set forth in this
Section 4.2 in connection with the Sale by one or more holders of Investor
Shares (each such holder, a “Prospective Selling Investor”) of the Drag Along
Sale Percentage of the total number of Investor Shares of such class held by
such holders of Investor Shares to the Prospective Buyer; provided, however,
that no holder of Shares shall be required to sell any Shares pursuant to this
Section 4.2 in connection with a Sale by one or more Investors to any Affiliate
of such Investor or any Affiliated Fund of such Investor unless such proposed
Sale is approved by vote or written consent of each of the Bain Investors, THL
Investors and Blackstone Investors, each voting separately.

4.2.1. Exercise. If the Majority Investors elect to exercise their rights under
this Section 4.2, the Prospective Selling Investors shall furnish a written
notice (the “Drag Along Notice”) to each other holder of Shares. The Drag Along
Notice shall set forth the principal terms of the proposed Sale insofar as it
relates to such Shares including (i) the number and class of Shares to be
acquired from the Prospective Selling Investors, (ii) the Drag Along Sale
Percentage, (iii) the per share consideration to be received in the proposed
Sale and (iv) the name and address of the Prospective Buyer. If the Prospective
Selling Investors consummate the proposed Sale to which reference is made in the
Drag Along Notice, each other holder of Shares, excluding the Trustee but
including each Manager holding shares that are distributed from the Trust in
connection with a Drag Along Event (as defined in the Plan), (each a
“Participating Seller”, and, together with the Prospective Selling Investors,
collectively, the “Drag Along Sellers”) shall be bound and obligated to Sell the
Drag Along Sale Percentage of his Shares in the proposed Sale on the same terms
and conditions, with respect to each Share Sold (subject to Section 4.3.4 in the
case of Options and Warrants), as the Prospective Selling Investors shall Sell
each Investor Share in the Sale (subject to Section 4.3.4 in the case of
Options, Warrants and Convertible Securities). If at the end of the 180th day
following the date of the effectiveness of the Drag Along Notice the Prospective
Selling Investors have not completed the proposed Sale, the Drag Along Notice
shall be null and void, each Participating Seller shall be released from his
obligation under the Drag Along Notice and it shall be necessary for a separate
Drag Along Notice to be furnished and the terms and provisions of this
Section 4.2 separately complied with, in order to consummate such proposed Sale
pursuant to this Section 4.2.

 

- 9 -



--------------------------------------------------------------------------------

4.3. Miscellaneous. The following provisions shall be applied to any proposed
Sale to which Section 4.1 or 4.2 applies:

4.3.1. Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4.1 or Section 4.2
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (a) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities or (b) the provision to any Tag Along Seller or Drag Along Seller of
any specified information regarding the Company, such securities or the issuer
thereof, such Participating Seller shall not have the right to Sell Shares in
such proposed Sale. In such event, the Prospective Selling Investors shall have
the right, but not the obligation, to cause to be paid to such Participating
Seller in lieu thereof, against surrender of the Shares (in accordance with
Section 4.3.6 hereof) which would have otherwise been Sold by such Participating
Seller to the Prospective Buyer in the proposed Sale, an amount in cash equal to
the Fair Market Value of such Shares as of the date such securities would have
been issued in exchange for such Shares.

4.3.2. Further Assurances. Each Participating Seller and First Offer Purchaser,
whether in his capacity as a Participating Seller, First Offer Purchaser,
stockholder, officer or director of the Company, or otherwise, shall take or
cause to be taken all such actions as may be necessary or reasonably desirable
in order expeditiously to consummate each Sale pursuant to Section 4.1,
Section 4.2 or Section 4.4 and any related transactions, including executing,
acknowledging and delivering consents, assignments, waivers and other documents
or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Prospective Selling
Investors and the Prospective Buyer; provided, however, that Participating
Sellers shall be obligated to become liable in respect of any representations,
warranties, covenants, indemnities or otherwise to the Prospective Buyer solely
to the extent provided in the immediately following sentence. Without limiting
the generality of the foregoing, each Participating Seller agrees to execute and
deliver such agreements as may be reasonably specified by the Prospective
Selling Investors to which such Prospective Selling Investors will also be
party, including agreements to (a) (i) make individual representations,
warranties, covenants and other agreements as to the unencumbered title to its
Shares and the power, authority and legal right to Transfer such Shares and the
absence of any Adverse Claim with respect to such Shares and (ii) be liable
without limitation as to such representations, warranties, covenants and other
agreements and (b) be liable (whether by purchase price adjustment, indemnity
payments or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its subsidiaries; provided, however,
that the aggregate amount of liability described in this clause (b) in
connection with any Sale of Shares shall not exceed the lesser of (i) such
Participating Seller’s pro rata portion of any such liability, to be determined
in accordance with such Participating Seller’s portion of the total number of
Shares included in such Sale or (ii) the proceeds to such Participating Seller
in connection with such Sale.

 

- 10 -



--------------------------------------------------------------------------------

4.3.3. Sale Process. The Majority Investors, in the case of a proposed Sale
pursuant to Section 4.2, or the Prospective Selling Investor(s), in the case of
a proposed Sale pursuant to Section 4.1 and 4.4, shall, in their sole
discretion, decide whether or not to pursue, consummate, postpone or abandon any
proposed Sale and the terms and conditions thereof. No holder of Investor Share
nor any Affiliate of any such holder shall have any liability to any other
holder of Shares arising from, relating to or in connection with the pursuit,
consummation, postponement, abandonment or terms and conditions of any proposed
Sale except to the extent such holder shall have failed to comply with the
provisions of this Section 4.

4.3.4. Treatment of Options, Warrants and Convertible Securities. Each
Participating Seller agrees that to the extent he desires to include Options,
Warrants or Convertible Securities in any Sale of Shares pursuant to Section 4,
he shall be deemed to have exercised, converted or exchanged such Options,
Warrants or Convertible Security immediately prior to the closing of such Sale
to the extent necessary to Sell Common Stock to the Prospective Buyer, except to
the extent permitted under the terms of any such Option, Warrant or Convertible
Security and agreed by the Prospective Buyer. If any Participating Seller shall
Sell Options, Warrants or Convertible Securities in any Sale pursuant to
Section 4, such Participating Seller shall receive in exchange for such Options,
Warrants or Convertible Securities consideration equal to the amount (if greater
than zero) determined by multiplying (a) the purchase price per share of Common
Stock received by the holders of the Prospective Selling Investors in such Sale
less the exercise price, if any, per share of such Option, Warrant or
Convertible Security by (b) the number of shares of Common Stock issuable upon
exercise, conversion or exchange of such Option, Warrant or Convertible Security
(to the extent exercisable, convertible or exchangeable at the time of such
Sale), subject to reduction for any tax or other amounts required to be withheld
under applicable law.

4.3.5. Expenses. All reasonable costs and expenses incurred by the Prospective
Selling Investors or the Company in connection with any proposed Sale pursuant
to this Section 4 (whether or not consummated), including without limitation all
attorneys fees and charges, all accounting fees and charges and all finders,
brokerage or investment banking fees, charges or commissions, shall be paid by
the Company. The reasonable fees and expenses of a single legal counsel
representing any or all of the other Tag Along Sellers or Drag Along Sellers in
connection with any proposed Sale pursuant to this Section 4 (whether or not
consummated) shall be paid by the Company. Any other costs and expenses incurred
by or on behalf of any or all of the other Tag Along Seller or Drag Along Seller
in connection with any proposed Sale pursuant to this Section 4 (whether or not
consummated) shall be borne by such Tag Along Seller(s) or Drag Along Seller(s).

4.3.6. Closing. The closing of a Sale to which Section 4.1, 4.2 or 4.4 applies
shall take place at such time and place as the Prospective Selling Investors
shall specify by notice to each Participating Seller. At the closing of such
Sale, each Participating Seller shall deliver the certificates evidencing the
Shares to be Sold by such Participating Seller, duly endorsed, or with stock (or
equivalent) powers duly endorsed, for transfer with signature guaranteed, free
and clear of any liens or encumbrances, with any stock (or equivalent) transfer
tax stamps affixed, against delivery of the applicable consideration.

 

- 11 -



--------------------------------------------------------------------------------

4.3.7. Classification of Transferred Shares.

4.3.7.1. Shares Transferred to a Prospective Buyer in accordance with
Section 4.1 and Section 4.4 shall thereafter become Other Investor Shares
hereunder. No such Transfer pursuant to Section 4.1 shall be effective unless
the Prospective Buyer has delivered to the Company a written acknowledgment and
agreement in form and substance reasonably satisfactory to the Company that such
Shares to be received by such Prospective Buyer shall become Other Investor
Shares upon the completion of such Transfer, and shall be subject to all of the
provisions of this Agreement and that such Prospective Buyer shall be bound by,
and shall be a party to, this Agreement as the holder of Other Investor Shares
hereunder.

4.3.7.2. Shares Transferred pursuant to Section 4.4 to a First Offer Purchaser
other than the Company shall thereafter become Investor Shares hereunder of like
kind with the other Shares held by such First Offer Purchaser and its Affiliated
Funds.

4.4. Right of First Offer. If one or more holders of Investor Shares (each such
holder, a “Prospective Selling Investor”) proposes to Sell any Shares in a
transaction other than one (i) permitted under the terms of Section 3.1, (ii) in
connection with which such holder has exercised his “tag-along” rights under
Section 4.1, or (iii) in connection with which the Majority Investors have
elected to exercise their “drag along” rights under Section 4.2 for more than
seventy-five percent of the then outstanding Shares:

4.4.1. Notice. The Prospective Selling Investors shall furnish a written notice
of such proposed Sale (a “Sale Notice”) to the Company and each other Investor
(each, a “First Offer Holder”) (which notice may be the same notice as the Tag
Along Notice delivered pursuant to Section 4.1) not less than ten business days
prior to any such proposed Transfer. The Sale Notice shall include:

4.4.1.1. the number of Shares proposed to be sold by the Prospective Selling
Shareholder (the “Subject Shares”), and (ii) the name and address of the
Prospective Buyer, if any; and

4.4.1.2. an invitation to each First Offer Holder to make an offer to purchase
(subject to Section 4.4.5 below) any number of the Subject Shares.

4.4.2. Exercise.

4.4.2.1. Within eight business days after the effectiveness of the Sale Notice,
each of the Company and each First Offer Holder, may make an offer to purchase
any number of the Subject Shares, by furnishing a written notice (the

 

- 12 -



--------------------------------------------------------------------------------

“Initial First Offer Notice”) of such offer specifying a number of Subject
Shares offered to be purchased from the Prospective Selling Investors, the price
per share offered to be paid, and any other terms and conditions of the offer
(each such Person delivering such notice, a “Prospective First Offer Purchaser”
).

4.4.2.2. Upon receipt of the Initial First Offer Notices, the Prospective
Selling Investors will determine the best offer made by the Prospective First
Offer Purchasers (the “Best Offer”), based on the price per share and other
terms and conditions offered, and will furnish a written notice (the “Best Offer
Notice”) to each Prospective First Offer Purchaser setting forth the price per
share and other terms and conditions of the Best Offer and inviting each
Prospective First Offer Purchaser to submit a new offer matching the price and
other terms and conditions of the Best Offer.

4.4.2.3. Within three business days after effectiveness of the Best Offer
Notice, each of the Company and each First Offer Holder may offer to match the
price and other terms and conditions in the Best Offer Notice by furnishing a
written notice (the “First Offer Notice”) of such offer specifying a number of
Subject Shares offered to be purchased from the Prospective Selling Investors on
the terms of the Best Offer (each such Person delivering such notice, a “First
Offer Purchaser”).

4.4.2.4. Each Person not furnishing an First Offer Notice offering to purchase
any of the Subject Shares shall be deemed to have waived all of its or his
rights to purchase such Shares in lieu of such proposed Sale and the Prospective
Selling Investors and Participating Sellers shall thereafter be free to Sell the
Subject Shares to the First Offer Purchasers and/or the Prospective Buyer, at a
per Share purchase price no less than the price set forth in the Best Offer
Notice and on other principal terms not substantially more favorable to the
First Offer Purchasers and/or the Prospective Buyer than those set forth in the
Best Offer Notice, without any further obligation to such non-First Offer
Purchasers pursuant to this Section 4.4.

4.4.3. Irrevocable Offer. The offer of each First Offer Purchaser contained in a
First Offer Notice shall be irrevocable, and, subject to Section 4.4.5 below, to
the extent such offer is accepted, such First Offer Purchaser shall be bound and
obligated to purchase the number of Subject Shares set forth in such First Offer
Purchaser’s First Offer Notice.

4.4.4. Additional Compliance. If at the end of the 180th day following the date
of the effectiveness of the Sale Notice the Prospective Selling Investors and
First Offer Purchasers has not completed the Sale (other than due to the failure
of any First Offer Purchaser to perform its obligations under this Section 4.4),
each First Offer Purchaser shall be released from his obligations under his
irrevocable offer, the Sale Notice shall be null and void, and it shall be
necessary for a separate Sale Notice to be furnished, and the terms and
provisions of this Section 4.4 separately complied with, in order to

 

- 13 -



--------------------------------------------------------------------------------

consummate such Transfer pursuant to this Section 4.4; provided, however, that
in the case of such a separate Sale Notice, the applicable period to which
reference is made in Section 4.4.1 and 4.4.2.1 shall be three business days and
two business days, respectively.

4.4.5. Determination of the Number of Subject Shares to be Sold. In the event
the number of Shares offered to be purchased by the First Offer Purchasers is
less than the number of Subject Shares, the Prospective Selling Investors may
accept the offers of the First Offer Purchasers, and at the option of the
Prospective Selling Investors, sell any remaining Subject Shares which the First
Offer Purchasers did not elect to purchase to a Prospective Buyer or if the
Prospective Buyer selected by the Prospective Selling Investors is unwilling to
purchase less than all of the Subject Shares, the Prospective Selling Investors
shall be free reject the offers of the First Offer Purchasers and sell all of
the Subject Shares to a Prospective Buyer at a price per Share that is no less
than the price set forth in the Best Offer Notice. In the event the aggregate
number of Subject Shares offered to be purchased by the First Offer Purchasers
is equal to or exceeds the aggregate number of Subject Shares, the Subject
Shares shall be sold first to the Company, if the Company has offered to
purchase any of the Subject Shares and, second, to the First Offer Purchasers
(other than the Company) as follows:

(i) there shall be first allocated to each First Offer Purchaser (other than the
Company) a number of Shares equal to the lesser of (A) the number of Shares
offered to be purchased by such First Offer Purchaser pursuant his First Offer
Notice, and (B) a number of Shares equal to the aggregate number of remaining
Subject Shares multiplied by a fraction, the numerator of which is the aggregate
number of Shares held by such First Offer Purchaser, and the denominator of
which is the aggregate number of Shares held by all First Offer Purchasers (the
“Pro Rata Portion”); and

(ii) the balance, if any, not allocated pursuant to clause (i) above shall be
allocated to those First Offer Purchasers (other than the Company) which offered
to purchase a number of Shares in excess of such Person’s Pro Rata Portion pro
rata to each such First Offer Purchaser based upon the amount of such excess, or
in such other manner as the First Offer Purchasers may otherwise agree.

In the event any Investors exercise their rights under Section 4.1 to sell
Shares in connection with a transaction subject to this Section 4.4, such Shares
(as the case may be, reduced in accordance with Section 4.1.4) shall be deemed
to be Subject Shares for purposes of this Section 4.4 and shall be allocated in
accordance with this Section 4.4.5.

4.5. Period. The foregoing provisions of this Section 4 shall expire on the
earlier of (a) a Change of Control or (b) the closing of a Qualified Public
Offering.

5. RIGHT OF PARTICIPATION. The Company shall not issue or sell any shares of any
of its capital stock or any securities convertible into or exchangeable for any
shares of its capital

 

- 14 -



--------------------------------------------------------------------------------

stock, issue or grant any options or warrants for the purchase of, or enter into
any agreements providing for the issuance (contingent or otherwise) of, any of
its capital stock or any stock or securities convertible into or exchangeable
for any shares of its capital stock, in each case, to any Person (each an
“Issuance” of “Subject Securities”), except in compliance with the provisions of
Section 5.1 or 5.2.

5.1. Right of Participation.

5.1.1. Offer. Not fewer than ten business days prior to the consummation of an
Issuance, a notice (the “Participation Notice”) shall be furnished by the
Company to each holder of Shares other than the Trustee (the “Participation
Offerees”). The Participation Notice shall include:

(a) The principal terms of the proposed Issuance, including (i) the amount and
kind of Subject Securities to be included in the Issuance, (ii) the number of
Equivalent Shares represented by such Subject Securities (if applicable),
(iii) the percentage of the total number of Equivalent Shares outstanding as of
immediately prior to giving effect to such Issuance which the number of
Equivalent Shares held by such Participation Offeree constitutes (the
“Participation Portion”), (iv) the maximum and minimum price (including if
applicable, the maximum and minimum Price Per Equivalent Share) per unit of the
Subject Securities and (v) the name and address of the Person to whom the
Subject Securities will be issued (the “Prospective Subscriber”); and

(b) An offer by the Company to issue, at the option of each Participation
Offeree, to such Participation Offeree such portion of the Subject Securities to
be included in the Issuance as may be requested by such Participation Offeree
(not to exceed the Participation Portion of the total amount of Subject
Securities to be included in the Issuance), on the same economic terms and
conditions, with respect to each unit of Subject Securities issued to the
Participation Offerees, as each of the Prospective Subscribers shall be issued
units of Subject Securities.

5.1.2. Exercise.

5.1.2.1. General. Each Participation Offeree desiring to accept the offer
contained in the Participation Notice shall accept the offer in the
Participation Notice by furnishing a written notice of such acceptance to the
Company within eight business days after the effectiveness of the Participation
Notice specifying the amount of Subject Securities (not in any event to exceed
the Participation Portion of the total amount of Subject Securities to be
included in the Issuance) which such Participation Offeree desires to be issued
(each a “Participating Buyer”). Each Participation Offeree who has not so
accepted such offer shall be deemed to have waived all of his rights with
respect to the Issuance, and the Company shall thereafter be free to issue
Subject Securities in the Issuance to the Prospective Subscriber and any
Participating Buyers, at a price no

 

- 15 -



--------------------------------------------------------------------------------

less than the minimum price set forth in the Participation Notice and on other
principal terms not substantially more favorable to the Prospective Subscriber
than those set forth in the Participation Notice, without any further obligation
to such non-accepting Participation Offerees pursuant to Section 5. If, prior to
consummation, the terms of such proposed Issuance shall change with the result
that the price shall be less than the minimum price set forth in the
Participation Notice or the other principal terms shall be substantially more
favorable to the Prospective Subscriber than those set forth in the
Participation Notice, it shall be necessary for a separate Participation Notice
to be furnished, and the terms and provisions of this Section 5.1 separately
complied with, in order to consummate such Issuance pursuant to this
Section 5.1; provided, however, that in such case of a separate Participation
Notice, the applicable period to which reference is made in Section 5.1.1 and in
the first sentence of Section 5.1.2.1 shall be three business days and two
business days respectively.

5.1.2.2. Irrevocable Acceptance. The acceptance of each Participating Buyer
shall be irrevocable except as hereinafter provided, and each such Participating
Buyer shall be bound and obligated to acquire in the Issuance on the same terms
and conditions, with respect to each unit of Subject Securities issued, as the
Prospective Subscriber, such amount of Subject Securities as such Participating
Buyer shall have specified in such Participating Buyer’s written commitment.

5.1.2.3. Time Limitation. If at the end of the 180th day following the date of
the effectiveness of the Participation Notice the Company has not completed the
Issuance, each Participating Buyer shall be released from his obligations under
the written commitment, the Participation Notice shall be null and void, and it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 5.1 separately complied with, in order to
consummate such Issuance pursuant to this Section 5.1; provided, however, that
in such case of a separate Participation Notice, the applicable period to which
reference is made in Section 5.1.1 and in the first sentence of Section 5.1.2.1
shall be three business days and two business days, respectively.

5.1.3. Other Securities. The Company may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such Participation
Offerees of any securities (including debt securities) other than Subject
Securities (“Other Securities”) in the event that the participation of the
Prospective Subscriber in such Issuance is so conditioned. In such case, each
Participating Buyer shall acquire in the Issuance, together with the Subject
Securities to be acquired by it, Other Securities in the same proportion to the
Subject Securities to be acquired by it as the proportion of Other Securities to
Subject Securities being acquired by the Prospective Subscriber in the Issuance,
on the same terms and conditions, as to each unit of Subject Securities and
Other Securities issued to the Participating Buyers, as the Prospective
Subscriber shall be issued units of Subject Securities and Other Securities.

 

- 16 -



--------------------------------------------------------------------------------

5.1.4. Certain Legal Requirements. In the event that the participation in the
Issuance by a holder of Shares as a Participating Buyer would require under
applicable law (i) the registration or qualification of such securities or of
any person as a broker or dealer or agent with respect to such securities or
(ii) the provision to any participant in the Sale of any specified information
regarding the Company or the securities, such holder of Shares shall not have
the right to participate in the Issuance. Without limiting the generality of the
foregoing, it is understood and agreed that the Company shall not be under any
obligation to effect a registration of such securities under the Securities Act
or similar state statutes.

5.1.5. Further Assurances. Each Participation Offeree and each Stockholder to
whom the Shares held by such Participation Offeree were originally issued,
shall, whether in his capacity as a Participating Buyer, Stockholder, officer or
director of the Company, or otherwise, take or cause to be taken all such
reasonable actions as may be necessary or reasonably desirable in order
expeditiously to consummate each Issuance pursuant to this Section 5.1 and any
related transactions, including executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Company and the
Prospective Subscriber. Without limiting the generality of the foregoing, each
such Participating Buyer and Stockholder agrees to execute and deliver such
subscription and other agreements specified by the Company to which the
Prospective Subscriber will be party.

5.1.6. Expenses. All reasonable costs and expenses incurred by the holders of
Investor Shares or the Company in connection with any proposed Issuance of
Subject Securities (whether or not consummated), including without limitation
all attorney’s fees and charges, all accounting fees and charges and all
finders, brokerage or investment banking fees, charges or commissions, shall be
paid by the Company. The reasonable fees and charges of a single legal counsel
representing any or all of the other holders of Shares in connection with such
proposed Issuance of Subject Securities (whether or not consummated) shall be
paid by the Company. Any other costs and expenses incurred by or on behalf of
any other holder of Shares in connection with such proposed Issuance of Subject
Securities (whether or not consummated) shall be borne by such holder.

5.1.7. Closing. The closing of an Issuance pursuant to Section 5.1 shall take
place at such time and place as the Company shall specify by notice to each
Participating Buyer. At the Closing of any Issuance under this Section 5.1.7,
each Participating Buyer shall be delivered the notes, certificates or other
instruments evidencing the Subject Securities (and, if applicable, Other
Securities) to be issued to such Participating Buyer, registered in the name of
such Participating Buyer or his designated nominee, free and clear of any liens
or encumbrances, with any transfer tax stamps affixed, against delivery by such
Participating Buyer of the applicable consideration.

 

- 17 -



--------------------------------------------------------------------------------

5.2. Post-Issuance Notice. Notwithstanding the notice requirements of
Sections 5.1.1 and 5.1.2, the Company may proceed with any Issuance prior to
having complied with the provisions of Section 5.1; provided that the Company
shall:

(a) provide to each holder of Shares who would have been a Participation Offeree
in connection with such Issuance (i) with prompt notice of such Issuance and
(ii) the Participation Notice described in Section 5.1.1 in which the actual
price per unit of Subject Securities (and, if applicable, actual Price Per
Equivalent Share) shall be set forth;

(b) offer to issue to such holder of Shares such number of securities of the
type issued in the Issuance as may be requested by such holder (not to exceed
the Participation Portion that such holder would have been entitled to pursuant
to Section 5.1 multiplied by the number of Equivalent Shares included in the
Issuance) on the same economic terms and conditions with respect to such
securities as the subscribers in the Issuance received; and

(c) keep such offer open for a period of ten business days, during which period,
each such holder may accept such offer by sending a written acceptance to the
Company committing to purchase an amount of such securities (not in any event to
exceed the Participation Portion that such holder would have been entitled to
pursuant to Section 5.1 multiplied by the number of Equivalent Shares included
in such issuance).

5.3. Excluded Transactions. The preceding provisions of this Section 5 shall not
apply to:

(a) Any Issuance of Common Stock upon the exercise or conversion of any Common
Stock, Options, Warrants or Convertible Securities outstanding on the date
hereof or issued after the date hereof in compliance with the provisions of this
Section 5;

(b) The Issuance of Shares to the Investors in connection with the Closing;

(c) Any Issuance of shares of Common Stock, Options or Convertible Securities to
officers, employees, directors or consultants of the Company or its subsidiaries
in connection with such Person’ employment arrangements with the Company or its
subsidiaries;

(d) Any Issuance of shares of Common Stock, Option, Warrants or Convertible
Securities in connection with any business combination or acquisition
transaction involving the Company or any of its subsidiaries;

(e) Any Issuance of Common Stock pursuant to the Initial Public Offering;

 

- 18 -



--------------------------------------------------------------------------------

(f) Any Issuance of Common Stock to the Trustee in accordance with the Plan; or

(g) Any Issuance of Common Stock to a Manager in respect of his or her interest
in the Plan.

5.4. Certain Provisions Applicable to Options, Warrants and Convertible
Securities. In the event that the Issuance of Subject Securities shall result in
any increase in the number of shares of Common Stock issuable upon exercise,
conversion or exchange of any Options, Warrants or Convertible Securities, the
number of shares (or Equivalent Shares, if applicable) of Subject Securities
(and Other Securities, if applicable) which the holders of such Options,
Warrants or Convertible Securities, as the case may be, shall be entitled to
purchase pursuant to Section 5.1, if any, shall be reduced, share for share, by
the amount of any such increase.

5.5. Acquired Shares. Any Subject Securities constituting Common Stock acquired
by any holder of Shares pursuant to this Section 5 shall be deemed for all
purposes hereof to be Investor Shares, Other Investor Shares and Management
Shares hereunder of like kind with the Shares then held by the acquiring holder.

5.6. Period. The foregoing provisions of this Section 5 shall expire on the
earlier of (a) a Change of Control or (b) the closing of the Initial Public
Offering.

6. REGISTRATION RIGHTS. The Company will perform and comply, and cause each of
its subsidiaries to perform and comply, with such of the following provisions as
are applicable to it. Each holder of Shares will perform and comply with such of
the following provisions as are applicable to such holder.

6.1. Demand Registration Rights for Investor Shares.

6.1.1. General. Beginning at any time after the expiration of the lock-up
agreement entered into by the Majority Investors in connection with the Initial
Public Offering, one or more holders of Investor Shares (“Initiating
Investors”), by notice to the Company specifying the intended method or methods
of disposition, may request that the Company effect the registration under the
Securities Act for a Public Offering of all or a specified part of the
Registrable Securities held by such Initiating Investors (for purposes of this
Agreement, “Registrable Investor Securities” shall mean Registrable Securities
constituting Investor Shares); provided, however, that the value of Registrable
Securities that the Initiating Investors propose to sell in such Public Offering
is at least ten million dollars ($10,000,000), and provided, further, that the
Majority Investors give their prior written consent to any such request prior to
the closing of the first Public Offering initiated pursuant to this Section 6.1.
The Company will then use its best efforts to effect the registration under the
Securities Act of the Registrable Securities which the Company has been
requested to register by such Initiating Investors together with all other
Registrable Securities which the Company has been requested to register pursuant
to Section 6.2 or by other holders of Registrable Investor Securities by notice
delivered to the Company within 20 days after the Company has given the notice
required by

 

- 19 -



--------------------------------------------------------------------------------

Section 6.2.1 (which request shall specify the intended method of disposition of
such Registrable Securities), all to the extent requisite to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
the Registrable Securities which the Company has been so requested to register;
provided, however, that the Company shall not be obligated to take any action to
effect any such registration pursuant to this Section 6.1.1:

(a) During the effectiveness of any lock-up agreement entered into by the
Majority Investors in connection with any registration statement pertaining to
an underwritten public offering of securities of the Company for its own account
(other than a Rule 145 Transaction, or a registration relating solely to
employee benefit plans); or

(b) (i) Upon the request of any member of an Investor Group on any form other
than Form S-3 (or any successor form) if the Company has previously effected
three or more registrations of Registrable Securities under this Section 6.1.1
upon the request of the members of such Investor Group on any form other than
Form S-3 (or any successor form); provided, however, that no registrations of
Registrable Securities which shall not have become and remained effective in
accordance with the provisions of this Section 6 and no registrations of
Registrable Securities pursuant to which the Initiating Investors and all other
holders of Registrable Investor Securities joining therein are not able to
include at least 90% of the Registrable Securities which they desired to
include, shall be included in the calculation of numbers of registrations
contemplated by this clause (b).

6.1.2. Form. Except as otherwise provided above, each registration requested
pursuant to Section 6.1.1 shall be effected by the filing of a registration
statement on Form S-1 (or any other form which includes substantially the same
information as would be required to be included in a registration statement on
such form as currently constituted), unless the use of a different form has been
agreed to in writing by holders of at least a majority of the Registrable
Investor Securities to be included in the proposed registration statement in
question (the “Majority Participating Investors”).

6.1.3. Payment of Expenses. The Company shall pay all reasonable expenses of
holders of Investor Shares incurred in connection with each registration of
Registrable Securities requested pursuant to this Section 6.1, other than
underwriting discount and commission, if any, and applicable transfer taxes, if
any.

6.1.4. Additional Procedures. In the case of a registration pursuant to
Section 6.1 hereof, whenever the Majority Participating Investors shall request
that such registration shall be effected pursuant to an underwritten offering,
the Company shall include such information in the written notices to holders of
Registrable Securities referred to in Section 6.2. In such event, the right of
any holder of Registrable Securities to have securities owned by such holder
included in such registration pursuant to Section 6.1 shall be conditioned upon
such holder’s participation in such underwriting

 

- 20 -



--------------------------------------------------------------------------------

and the inclusion of such holder’s Registrable Securities in the underwriting
(unless otherwise mutually agreed upon by the Majority Participating Investors
and such holder). If requested by the Initiating Investors, the Company together
with the holders of Registrable Securities proposing to distribute their
securities through the underwriting will enter into an underwriting agreement
with the underwriters for such offering containing such representations and
warranties by the Company and such holders and such other terms and provisions
as are customarily contained in underwriting agreements with respect to
secondary distributions, including customary indemnity and contribution
provisions (subject, in each case, to the limitations on such liabilities set
forth in this Agreement).

6.1.5. Expiration. The foregoing provisions of this Section 6.1 shall have no
effect with respect to any request by a prospective Initiating Investor received
by the Company on or after the seventh anniversary of the closing of the Initial
Public Offering.

6.2. Piggyback Registration Rights.

6.2.1. Piggyback Registration.

6.2.1.1. General. Each time the Company proposes to register any shares of
Common Stock under the Securities Act on a form which would permit registration
of Registrable Securities for sale to the public, for its own account and/or for
the account of any other Person (pursuant to Section 6.1 or otherwise) for sale
in a Public Offering, the Company will give notice to all holders of Registrable
Securities (other than the Trustee) of its intention to do so. Any such holder
may, by written response delivered to the Company within 20 days after the
effectiveness of such notice, request that all or a specified part of the
Registrable Securities held by such holder be included in such registration. The
Company thereupon will use its reasonable efforts to cause to be included in
such registration under the Securities Act all shares of Common Stock which the
Company has been so requested to register by such holders, to the extent
required to permit the disposition (in accordance with the methods to be used by
the Company or other holders of shares of Common Stock in such Public Offering)
of the Registrable Securities to be so registered. No registration of
Registrable Securities effected under this Section 6.2 shall relieve the Company
of any of its obligations to effect registrations of Registrable Securities
pursuant to Section 6.1 hereof.

6.2.1.2. Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 6.2 incidental to the
registration of any of its securities in connection with:

(a) Any Public Offering relating to employee benefit plans or dividend
reinvestment plans;

 

- 21 -



--------------------------------------------------------------------------------

(b) Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other
businesses; or

(c) The Initial Public Offering.

6.2.2. Payment of Expenses. The Company shall pay all reasonable expenses of a
single legal counsel selected by the Majority Investors representing any and all
holders of Registrable Securities incurred in connection with each registration
of Registrable Securities requested pursuant to this Section 6.2.

6.2.3. Additional Procedures. Holders of Shares participating in any Public
Offering pursuant to this Section 6.2 shall take all such actions and execute
all such documents and instruments that are reasonably requested by the Company
to effect the sale of their Shares in such Public Offering, including being
parties to the underwriting agreement entered into by the Company and any other
selling shareholders in connection therewith and being liable in respect of the
representations and warranties by, and the other agreements (including without
limitation customary selling stockholder representations, warranties,
indemnifications and “lock-up” agreements) for the benefit of the underwriters;
provided, however, that (a) with respect to individual representations,
warranties, indemnities and agreements of sellers of Shares in such Public
Offering, the aggregate amount of such liability shall not exceed such holder’s
net proceeds from such offering and (b) to the extent selling stockholders give
further representations, warranties and indemnities, then with respect to all
other representations, warranties and indemnities of sellers of shares in such
Public Offering, the aggregate amount of such liability shall not exceed the
lesser of (i) such holder’s pro rata portion of any such liability, in
accordance with such holder’s portion of the total number of Shares included in
the offering, and (ii) such holder’s net proceeds from such offering.

6.2.4. Expiration. The foregoing provisions of Section 6.2 shall have no effect
with respect to any request received by the Company on or after the seventh
anniversary of the closing of the Initial Public Offering.

6.3. Certain Other Provisions.

6.3.1. Underwriter’s Cutback. In connection with any registration of shares, the
underwriter may determine that marketing factors (including an adverse effect on
the per share offering price) require a limitation of the number of shares to be
underwritten. Notwithstanding any contrary provision of this Section 6 and
subject to the terms of this Section 6.3.1, the underwriter may limit the number
of shares which would otherwise be included in such registration by excluding
any or all Registrable Securities from such registration (it being understood
that the number of shares which the Company seeks to have registered in such
registration shall not be subject to exclusion, in whole or in part, under this
Section 6.3.1). Upon receipt of notice from the underwriter of the need to
reduce the number of shares to be included in the registration, the Company
shall advise all holders of the Company’s securities that would otherwise be
registered and

 

- 22 -



--------------------------------------------------------------------------------

underwritten pursuant hereto, and the number of shares of such securities,
including Registrable Securities, that may be included in the registration shall
be allocated in the following manner, unless the underwriter shall determine
that marketing factors require a different allocation: shares, other than
Registrable Securities, requested to be included in such registration by other
shareholders shall be excluded unless the Company has, with the consent of the
Majority Investors, granted registration rights which are to be treated on an
equal basis with Registrable Securities for the purpose of the exercise of the
underwriter cutback; and, if a limitation on the number of shares is still
required, the number of Registrable Securities and other shares of Common Stock
that may be included in such registration shall be allocated among the holders
thereof in proportion, as nearly as practicable, as follows:

(i) there shall be first allocated to each Stockholder requesting that their
Shares be registered in such registration a number of Shares to be included in
such registration equal to the lesser of (A) the number of Shares requested to
be registered by such Stockholder pursuant to Section 6.1 or 6.2, and (B) a
number of Shares equal to the aggregate number of Shares to be registered in
such registration multiplied by a fraction, the numerator of which is the
aggregate number of Shares held by such Stockholder, and the denominator of
which is the aggregate number of Shares held by all Stockholders requesting that
their Shares be registered in such registration (the “Pro Rata Portion”); and

(ii) the balance, if any, not allocated pursuant to clause (i) above shall be
allocated to those Stockholders requesting that their Shares be registered in
such registration which requested to register a number of Shares in excess of
such Person’s Pro Rata Portion pro rata to each such shareholder based upon the
number of Shares held by such Stockholder, or in such other manner as the
Stockholders requesting that their Shares be registered in such registration may
otherwise agree.

For purposes of any underwriter cutback, all Shares held by any holder of
Registrable Securities shall also include any Shares held by the partners,
retired partners, shareholders or affiliated entities of such holder, or the
estates and family members of any such holder or such partners and retired
partners, any trusts for the benefit of any of the foregoing persons and, at the
election of such holder or such partners, retired partners, trusts or affiliated
entities, any Charitable Organization to which any of the foregoing shall have
contributed Common Stock prior to the execution of the underwriting agreement in
connection with such underwritten offering, and such holder and other persons
shall be deemed to be a single selling holder, and any pro rata reduction with
respect to such selling holder shall be based upon the aggregate amount of
Common Stock owned by all entities and individuals included in such selling
holder, as defined in this sentence. No securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration. Upon delivery of a written request that
Registrable Securities be included in the underwriting pursuant to Section 6.1.1
or 6.2.1.1, the holder thereof may not thereafter elect to withdraw therefrom
without the written consent of the Company and the Majority Investors.

 

- 23 -



--------------------------------------------------------------------------------

6.3.2. Other Actions. If and in each case when the Company is required to use
its best efforts to effect a registration of any Registrable Securities as
provided in this Section 6, the Company shall take appropriate and customary
actions in furtherance thereof, including, without limitation: (a) promptly
filing with the Commission a registration statement and using reasonable efforts
to cause such registration statement to become effective, (b) preparing and
filing with the Commission such amendments and supplements to such registration
statements as may be required to comply with the Securities Act and to keep such
registration statement effective for a period not to exceed 270 days from the
date of effectiveness or such earlier time as the Registrable Securities covered
by such registration statement shall have been disposed of in accordance with
the intended method of distribution therefor or the expiration of the time when
a prospectus relating to such registration is required to be delivered under the
Securities Act, (c) use its best efforts to register or qualify such Registrable
Securities under the state securities or “blue sky” laws of such jurisdictions
as the sellers shall reasonably request; provided, however, that the Company
shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to subject itself to taxation in respect of doing business in any
jurisdiction in which it would not otherwise be so subject; and (d) otherwise
cooperate reasonably with, and take such customary actions as may reasonably be
requested by the holders of Registrable Securities in connection with, such
registration (including causing the customary managers of the Company and its
subsidiaries to participate in “road show” presentations to potential
investors).

6.3.3. Selection of Underwriters and Counsel. The underwriters and legal counsel
to be retained in connection with any Public Offering shall be selected by the
Board or, in the case of an offering following a request therefor under
Section 6.1.1, the Majority Investors.

6.3.4. Lock-Up. In connection with each Public Offering each holder of Shares
agrees to become bound by and to execute and deliver such lock-up agreement with
the underwriter(s) of such Public Offering restricting such holder’s right to
(a) Transfer, directly or indirectly, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for such Common Stock
or (b) enter into any swap or other arrangement that transfers to another any of
the economic consequences of ownership of Common Stock, as is entered into by
the Majority Investors with the underwriter(s) of such Public Offering, or, in
the case of a demand registration pursuant to Section 6.1 in which the Majority
Investors are not participating, as may be entered into by the Initiating
Investor with respect to such demand registration. Notwithstanding the
foregoing, such lock-up agreement shall not apply to (i) transactions relating
to shares of Common Stock or other securities acquired in open market
transactions after the completion of the Initial Public Offering, (ii) Transfers
to a Permitted Transferee of such holder in accordance with the terms of this
Agreement, or (iii) conversions of shares of Common Stock into other classes of
Common Stock without change of holder.

 

- 24 -



--------------------------------------------------------------------------------

6.4. Indemnification and Contribution.

6.4.1. Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 6 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each holder of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect partners,
advisory board members, directors, officers, trustees, members and shareholders,
and each other Person, if any, who controls any such holder or any such
controlling Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”), against any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), joint or several, to which such
Covered Person may be or become subject under the Securities Act, the Exchange
Act, any other securities or other law of any jurisdiction, the common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained or
incorporated by reference in any registration statement under the Securities
Act, any preliminary prospectus or final prospectus included therein, or any
related summary prospectus, or any amendment or supplement thereto, or any
document incorporated by reference therein, or any other such disclosure
document (including without limitation reports and other documents filed under
the Exchange Act and any document incorporated by reference therein) or other
document or report, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company or any of its subsidiaries of any federal, state, foreign or common law
rule or regulation applicable to the Company or any of its subsidiaries and
relating to action or inaction in connection with any such registration,
disclosure document or other document or report, and will reimburse such Covered
Person for any legal or any other expenses incurred by it in connection with
investigating or defending any such loss, claim, damage, liability, action or
proceeding; provided, however, that neither the Company nor any of its
subsidiaries shall be liable to any Covered Person in any such case to the
extent that any such loss, claim, damage, liability, action or proceeding arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement, incorporated document or other such disclosure document or other
document or report, in reliance upon and in conformity with written information
furnished to the Company or to any of its subsidiaries through an instrument
duly executed by such Covered Person specifically stating that it is for use in
the preparation thereof. The indemnities of the Company and of its subsidiaries
contained in this Section 6.4.1 shall remain in full force and effect regardless
of any investigation made by or on behalf of such Covered Person and shall
survive any transfer of securities.

 

- 25 -



--------------------------------------------------------------------------------

6.4.2. Indemnities to the Company. The Company and any of its subsidiaries may
require, as a condition to including any securities in any registration
statement filed pursuant to this Section 6, that the Company and any of its
subsidiaries shall have received an undertaking satisfactory to it from the
prospective seller of such securities, to indemnify and hold harmless the
Company and any of its subsidiaries, each director of the Company or any of its
subsidiaries, each officer of the Company or any of its subsidiaries who shall
sign such registration statement and each other Person (other than such seller),
if any, who controls the Company and any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act and each
other prospective seller of such securities with respect to any statement in or
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus included therein, or any amendment or
supplement thereto, or any other disclosure document (including reports and
other documents filed under the Exchange Act or any document incorporated
therein) or other document or report, if such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company or any of its subsidiaries through an instrument executed by such seller
specifically stating that it is for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement, incorporated document or other document or report. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company, any of its subsidiaries or any such
director, officer or controlling Person and shall survive any transfer of
securities.

6.4.3. Contribution. If the indemnification provided for in Sections 6.4.1
or 6.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 6.4 (an
“Indemnitee”) in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder shall, in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) in such proportion as is appropriate
to reflect the relative fault of such indemnifying party on the one hand and
such Indemnitee on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof). The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or such Indemnitee
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just or equitable if contribution pursuant to this
Section 6.4.3 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentence. The

 

- 26 -



--------------------------------------------------------------------------------

amount paid or payable by a contributing party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 6.4.3 shall include any legal or other
expenses reasonably incurred by such Indemnitee in connection with investigating
or defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

6.4.4. Limitation on Liability of Holders of Registrable Securities. The
liability of each holder of Registrable Securities in respect of any
indemnification or contribution obligation of such holder arising under this
Section 6.4 shall not in any event exceed an amount equal to the net proceeds to
such holder (after deduction of all underwriters’ discounts and commissions)
from the disposition of the Registrable Securities disposed of by such holder
pursuant to such registration.

7. REMEDIES.

7.1. Generally. The Company and each holder of Shares shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder by the Company or any holder of
Shares. The parties acknowledge and agree that in the event of any breach of
this Agreement, in addition to any other remedies which may be available, each
of the parties hereto shall be entitled to specific performance of the
obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

7.2. Deposit. Without limiting the generality of Section 7.1, if any holder of
Shares fails to deliver to the purchaser thereof the certificate or certificates
evidencing Shares to be Sold pursuant to Section 4 hereof, such purchaser may,
at its option, in addition to all other remedies it may have, deposit the
purchase price for such Shares with any national bank or trust company having
combined capital, surplus and undivided profits in excess of One Hundred Million
Dollars ($100,000,000) (the “Escrow Agent”) and the Company shall cancel on its
books the certificate or certificates representing such Shares and thereupon all
of such holder’s rights in and to such Shares shall terminate. Thereafter, upon
delivery to such purchaser by such holder of the certificate or certificates
evidencing such Shares (duly endorsed, or with stock powers duly endorsed, for
transfer, with signature guaranteed, free and clear of any liens or
encumbrances, and with any transfer tax stamps affixed), such purchaser shall
instruct the Escrow Agent to deliver the purchase price (without any interest
from the date of the closing to the date of such delivery, any such interest to
accrue to such purchaser) to such holder.

8. LEGENDS.

8.1. Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

The voting of the shares of stock represented by this certificate, and the sale,
encumbrance or other disposition thereof, are subject to the provisions of a
Stockholders

 

- 27 -



--------------------------------------------------------------------------------

Agreement to which the issuer and certain of its stockholders are party, a copy
of which may be inspected at the principal office of the issuer or obtained from
the issuer without charge.

Each certificate representing Investor Shares shall also have the following
legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Investor:
                    .

Each certificate representing Other Investor Shares shall also have the
following legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Other
Investor:                     .

Each certificate representing Management Shares shall also have the following
legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Manager:
                    .

Each certificate representing Trust Shares shall also have the following legend
endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the trustee for the trust
formed by the Trust Agreement for the Houghton Mifflin Holdings, Inc. 2003
Deferred Compensation Plan dated as of January 28, 2003 as amended from time to
time, and are subject to the terms and conditions of such Trust Agreement.

Any person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

8.2. 1933 Act Legends. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act of 1933, as amended
(the “Act”), and may not be sold, assigned, pledged or otherwise transferred in
the absence of an effective registration under the Act covering the transfer or
an opinion of counsel, satisfactory to the issuer, that registration under the
Act is not required.

8.3. Stop Transfer Instruction. The Company will instruct any transfer agent not
to register the Transfer of any Shares until the conditions specified in the
foregoing legends are satisfied.

 

- 28 -



--------------------------------------------------------------------------------

8.4. Termination of 1933 Act Legend. The requirement imposed by Section 8.2
hereof shall cease and terminate as to any particular Shares (a) when, in the
opinion of Ropes & Gray or other counsel reasonably acceptable to the Company,
such legend is no longer required in order to assure compliance by the Company
with the Securities Act or (b) when such Shares have been effectively registered
under the Securities Act or transferred pursuant to Rule 144. Wherever (x) such
requirement shall cease and terminate as to any Shares or (y) such Shares shall
be transferable under paragraph (k) of Rule 144, the holder thereof shall be
entitled to receive from the Company, without expense, new certificates not
bearing the legend set forth in Section 8.2 hereof.

9. AMENDMENT, TERMINATION, ETC.

9.1. Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

9.2. Written Modifications. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company, HM LLC, HM Finance, Holdings, HMC, Publishing,
and the Majority Investors; provided, however, that (a) the consent of the
Majority Other Investors shall be required for any amendment, modification,
extension, termination or waiver which has a material adverse effect on the
rights of the holders of Other Investor Shares as such under this Agreement,
(b) the consent of the Majority Managers shall be required for any amendment,
modification, extension, termination or waiver which has a material adverse
effect on the rights of the holders of Management Shares as such under this
Agreement, and (c) the consent of the Majority THL Investors, Majority Bain
Investors or Majority Blackstone Investors, respectively, shall be required for
any amendment, modification, extension, termination or waiver which has a
material adverse effect on the rights of the THL Investors, Bain Investors or
Blackstone Investors, respectively, as such, or has a disproportionate material
adverse effect on any of the Bain Investors, THL Investors or Blackstone
Investors, respectively, that is disproportionate to the number of Shares held
by such Investor. Each such amendment, modification, extension, termination and
waiver shall be binding upon each party hereto and each holder of Shares subject
hereto. In addition, each party hereto and each holder of Shares subject hereto
may waive any right hereunder by an instrument in writing signed by such party
or holder.

9.3. Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination.

10. DEFINITIONS. For purposes of this Agreement:

10.1. Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 10:

(i) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

 

- 29 -



--------------------------------------------------------------------------------

(ii) The word “including” shall mean including, without limitation;

(iii) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv) The masculine, feminine and neuter genders shall each include the other.

10.2. Definitions. The following terms shall have the following meanings:

“Acquisition” shall have the meaning set forth in the Recitals.

“Acquisition Agreement” shall have the meaning set forth in the Recitals.

“Adverse Claim” shall have the meaning set forth in Section 8-302 of the
applicable Uniform Commercial Code.

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise) and (b) with respect to any natural Person, any Member
of the Immediate Family of such natural Person.

“Affiliated Fund” shall mean, with respect to each holder of Shares, each
corporation, trust, limited liability company, general or limited partnership or
other entity under common control with any such holder.

“Agreement” shall have the meaning set forth in the Preamble.

“Bain Director” shall mean a member of the Board of Directors designated by one
or more Bain Investors.

“Bain Investors” shall mean the holders from time to time of Investor Shares
originally issued to or issued with respect to Shares originally issued to or
held by Bain Capital Integral Investors, LLC, Bain Capital VII Coinvest Fund,
LLC and BCIP TCV, LLC.

“Best Offer” shall have the meaning set forth in Section 4.4.2.2.

“Best Offer Notice” shall have the meaning set forth in Section 4.4.2.2.

“Blackstone Director” shall mean a member of the Board of Directors designated
by one or more Blackstone Investors.

 

- 30 -



--------------------------------------------------------------------------------

“Blackstone Investors” shall mean from time to time the holders of Shares
originally issued to or issued with respect to Investor Shares originally issued
to or held by Blackstone Capital Partners III Merchant Banking Fund L.P.,
Blackstone Family Investment Partnership III L.P. and Blackstone Offshore
Capital Partners III L.P.

“Board” shall have the meaning set forth in Section 2.1.

“Change of Control” shall mean (a) any change in the ownership of the capital
stock of the Company if, immediately after giving effect thereto, any Person (or
group of Persons acting in concert) other than the Investors and their
Affiliates will have the direct or indirect power to elect a majority of the
members of the Board or (b) any change in the ownership of the capital stock of
the Company if, immediately after giving effect thereto, the Investors and their
Affiliates shall own less than 25% of the Equivalent Shares.

“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Class A Stock” shall mean the Class A Common Stock, par value $.001 per share
of the Company, which may from time to time be divided into classes, including
the Class A-1 Common Stock, Class A-2 Common Stock, Class A-3 Common Stock,
Class A-4 Common Stock, Class A-5 Common Stock, Class A-6 Common Stock,
Class A-7 Common Stock, Class A-8 Common Stock, Class A-9 Common Stock,
Class A-10 Common Stock, Class A-11 Common Stock, Class A-12 Common Stock and
Class A-13 Common Stock.

“Class L Stock” shall mean the Class L Common Stock, par value $.001 per share,
of the Company.

“Closing” shall have the meaning set forth in Section 1.1.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company including without
limitation the Class A Stock and the Class L Stock.

“Company” shall have the meaning set forth in the Preamble.

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock, excluding interests of Managers in the
Trust or Plan.

“Cost” shall mean, for any security, the price paid to the issuer for such
security.

“Covered Person” shall have the meaning set forth in Section 6.4.1.

“Drag Along Notice” shall have the meaning set forth in Section 4.2.1.

 

- 31 -



--------------------------------------------------------------------------------

“Drag Along Sale Percentage” shall have the meaning set forth in Section 4.2.

“Drag Along Sellers” shall have the meaning set forth in Section 4.2.1.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(b) as to any outstanding Options, Warrants or Convertible Securities which
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Options, Warrants or Convertible Securities may at the time be
exercised, converted or exchanged (or which will become exercisable, convertible
or exchangeable on or prior to, or by reason of, the transaction or circumstance
in connection with which the number of Equivalent Shares is to be determined).

“Escrow Agent” shall have the meaning set forth in Section 7.2.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

“Fair Market Value” shall mean, as of any date, as to any share of Common Stock,
the Board’s good faith determination of the fair value of such share as of the
applicable reference date.

“First Offer Holder” shall have the meaning set forth in Section 4.4.1.

“First Offer Notice” shall have the meaning set forth in Section 4.4.2.3.

“First Offer Purchaser” shall have the meaning set forth in Section 4.4.2.3.

“HM Finance, Inc.” shall have the meaning set forth in the Recitals.

“HM LLC” shall have the meaning set forth in the Recitals.

“Holdings” shall have the meaning set forth in the Recitals.

“Indemnitee” shall have the meaning set forth in Section 6.4.3.

“Initial First Offer Notice” shall have the meaning set forth in
Section 4.4.2.1.

“Prospective First Offer Purchaser” shall have the meaning set forth in
Section 4.4.2.1.

“Initial Public Offering” means the initial Public Offering registered on
Form S-1 (or any successor form under the Securities Act).

“Initial Public Offering Time” shall mean the time of the initial sale of shares
of Class A Common Stock (taking into account any subdivision, increase,
combination or reclassification of the Company’s Common Stock in connection with
the public offering) of the Company pursuant to an initial public offering of
such shares registered with the Securities Exchange Commission and immediately
prior to any transfer of beneficial ownership of such shares in such offering.

 

- 32 -



--------------------------------------------------------------------------------

“Initiating Investors” shall have the meaning set forth in Section 6.1.1.

“Investor Group” shall mean any of the Bain Investors, the THL Investors and the
Blackstone Investors.

“Investor Shares” shall mean (a) all shares of Common Stock originally issued
to, or issued with respect to shares originally issued to, or held by, an
Investor, whenever issued, including all shares of Common Stock issued upon the
exercise, conversion or exchange of any Options, Warrants or Convertible
Securities and (b) all Options, Warrants and Convertible Securities originally
granted or issued to or held by an Investor (treating such Options, Warrants and
Convertible Securities as a number of Shares equal to the number of Equivalent
Shares represented by such Options, Warrants and Convertible Securities for all
purposes of this Agreement except as otherwise specifically set forth herein).

“Investors” shall have the meaning set forth in the Preamble.

“Issuance” shall have the meaning set forth in Section 5.

“Majority Bain Investors” shall mean, as of any date, the holders of a majority
of the Shares held by the Bain Investors.

“Majority Blackstone Shares” shall mean, as of any date, the holders of a
majority of the Shares held by the Blackstone Investors.

“Majority Investors” shall mean, as of any date, the holders of a majority of
the Investor Shares outstanding on such date.

“Majority Managers” shall mean, as of any date, the holders of a majority of the
Management Shares outstanding on such date.

“Majority Other Investors” shall mean, as of any date, the holders of a majority
of the Other Investor Shares outstanding on such date.

“Majority Participating Investors” shall have the meaning set forth in
Section 6.1.2.

“Majority THL Investors” shall mean, as of any date, the holders of a majority
of the Shares held by the THL Investors.

“Management Shares” shall mean (a) all shares of Common Stock originally issued
to, or issued with respect to shares originally issued to, or held by, a
Manager, whenever issued, including without limitation all shares of Common
Stock issued upon the exercise, conversion or exchange of any Options, Warrants
or Convertible Securities and (b) all Options, Warrants and Convertible
Securities originally granted or issued to a Manager (treating such Options,
Warrants and Convertible Securities as a number of Shares equal to the number of
Equivalent Shares represented by such Options, Warrants and Convertible
Securities for all purposes of this Agreement except (i) for purposes of
Section 6 and (ii) as otherwise specifically set forth herein). For the
avoidance of doubt, “Management Shares” shall include all shares of Common Stock
Transferred by the Trustee to a Manager pursuant to the Trust or Plan but shall
not include the interests of Managers in the Trust or Plan).

 

- 33 -



--------------------------------------------------------------------------------

“Managers” shall have the meaning set forth in the Preamble, and shall include
any Beneficiary (as such term is defined in the Plan) under the Plan who
receives shares of Common Stock pursuant to the Plan.

“Members of the Immediate Family” shall mean, with respect to any individual,
each spouse or child or other descendants (by birth or adoption) of such
individual, each trust created solely for the benefit of one or more of the
aforementioned Persons and their spouses and each custodian or guardian of any
property of one or more of the aforementioned Persons in his capacity as such
custodian or guardian.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.

“Other Director” shall mean a member of the Board of Directors designated by the
Majority Investors, other than a Bain Director, THL Director or Blackstone
Director.

“Other Investor Shares” shall mean (a) all shares of Common Stock originally
issued to, or issued with respect to shares originally issued to, or held by, an
Other Investor, whenever issued, including without limitation all shares of
Common Stock issued upon the exercise, conversion or exchange of any Options,
Warrants or Convertible Securities and (b) all Options, Warrants and Convertible
Securities originally granted or issued to an Other Investor (treating such
Options, Warrants and Convertible Securities as a number of Shares equal to the
number of Equivalent Shares represented by such Options, Warrants and
Convertible Securities for all purposes of this Agreement except as otherwise
specifically set forth herein).

“Other Investors” shall have the meaning set forth in the Preamble.

“Other Securities” shall have the meaning set forth in Section 5.1.3.

“Participating Buyer” shall have the meaning set forth in Section 5.1.2.1.

“Participating Seller” shall have the meaning set forth in Section 4.1.2
and 4.2.1.

“Participation Notice” shall have the meaning set forth in Section 5.1.1.

“Participation Offerees” shall have the meaning set forth in Section 5.1.1.

“Participation Portion” shall have the meaning set forth in Section 5.1.1.

“Permitted Transferee” shall have the meaning set forth in Section 3.1.

 

- 34 -



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Plan” shall have the meaning set forth in the Recitals.

“Price Per Equivalent Share” shall mean the Board’s good faith determination of
the price per Equivalent Share of any Convertible Securities or Options which
are the subject of an Issuance pursuant to Section 5 hereof.

“Pro Rata Portion” shall have the meaning given to it in Section 4.4.5 and 6.3.

“Prospective Buyer” shall mean any Person proposing to purchase shares from a
Prospective Selling Investor.

“Prospective Selling Investor” shall have the meaning set forth in Section 4.1,
4.2 and 4.4.

“Prospective Subscriber” shall have the meaning set forth in Section 5.1.1.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Qualified Public Offering” shall mean a Public Offering (other than any Public
Offering or sale pursuant to a registration statement on Form S-8 or comparable
form) in which the aggregate price to the public of all such common stock sold
in such offering in combination with the aggregate price to the public of all
common stock sold in any previous Public Offerings (other than any Public
Offering or sale pursuant to a registration statement on Form S-8 or comparable
form) shall exceed $100,000,000.

“Registrable Investor Securities” shall have the meaning set forth in
Section 6.1.1.

“Registrable Securities” shall mean (a) all shares of Class A Stock, (b) all
shares of Class A Stock issuable upon conversion of Shares of Class L Stock,
(c) all shares of Class A Stock issuable upon exercise, conversion or exchange
of any Option, Warrant or Convertible Security and (d) all shares of Class A
Stock directly or indirectly issued or issuable with respect to the securities
referred to in clauses (a), (b) or (c) above by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, in each case constituting Shares. As to
any particular Registrable Securities, such shares shall cease to be Registrable
Securities when (i) such securities shall have been Transferred in a Sale to
which Section 4.1 or 4.2 apply (other than a sale to a First Offer Purchaser
pursuant to Section 4.4), (ii) a registration statement with respect to the sale
of such securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (iii) such securities shall have been Transferred pursuant to Rule
144, (iv) subject to the provisions of Section 8 hereof, such securities shall
have been otherwise transferred, new certificates for them not bearing a legend

 

- 35 -



--------------------------------------------------------------------------------

restricting further transfer shall have been delivered by the Company and
subsequent disposition of them shall not require registration of them under the
Securities Act and such securities may be distributed without volume limitation
or other restrictions on transfer under Rule 144 (including without application
of paragraphs (c), (e) (f) and (h) of Rule 144) or (v) such securities shall
have ceased to be outstanding.

“Regulation D” shall mean Regulation D under the Securities Act.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“Rule 145 Transaction” shall mean a registration on Form S-4 pursuant to
Rule 145 of the Securities Act (or any successor Form or provision, as
applicable).

“Sale” shall mean a Transfer for value.

“Sale Notice” shall have the meaning set forth in Section 4.4.1.

“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.

“Shares” shall mean all Investor Shares, Other Investor Shares, Management
Shares, and Trust Shares.

“Stockholders” shall have the meaning set forth in the Preamble.

“Subject Securities” shall have the meaning set forth in Section 5.

“Subject Shares” shall have the meaning set forth in Section 4.4.

“Tag Along Notice” shall have the meaning set forth in Section 4.1.1.

“Tag Along Holder” shall have the meaning set forth in Section 4.1.1.

“Tag Along Sale Percentage” shall have the meaning set forth in Section 4.1.1.

“Tag Along Sellers” shall have the meaning set forth in Section 4.1.2.

“Trust” shall have the meaning set forth in the Preamble.

“Trust Shares” shall mean all shares of Common Stock held by the Trustee under
the Trust.

“Trustee” shall have the meaning set forth in the Preamble.

“THL Director” means a member of the Board of Directors designated by one ore
more THL Investors.

“THL Investors” shall mean the holders from time to time of Shares originally
issued to or issued with respect to Shares originally issued to or held by
Thomas H. Lee Equity Fund V,

 

- 36 -



--------------------------------------------------------------------------------

L.P., Thomas H. Lee Parallel Fund V, L.P., Thomas H. Lee Equity (Cayman) Fund V,
L.P., Putnam Investments Holdings, L.P., Putnam Investments Employees’
Securities Company I, LLC, Putnam Investments Employees Securities Company II,
LLC, 1997 Thomas W. Lee Nominee Trust and Thomas H. Lee Investors Limited
Partnership.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

11. MISCELLANEOUS.

11.1. Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and shall not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture or other association. Each of HMC and Publishing shall be
jointly and severally liable for all obligations of the Company pursuant to this
Agreement.

11.2. Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile, or (c) sent (i) by Federal Express, DHL or UPS or (ii) by
registered or certified mail, postage prepaid, in each case, addressed as
follows:

 

If to the Company, to it:   Houghton Mifflin Holdings, Inc.   222 Berkeley
Street   Boston, MA 02116   Facsimile: 1-617-351-5014   Attention: Paul D.
Weaver,   Senior Vice President and General Counsel
If to a Bain Investor, to it:   c/o Bain Capital LLC   111 Huntington Avenue  
Boston, MA 02199   Facsimile 1-617-516-2010   Attention: Mark Nunnelly

 

- 37 -



--------------------------------------------------------------------------------

If to a THL Investor, to it:    c/o Thomas H. Lee Partners, L.P.    75 State
Street    Boston, MA 02109    Facsimile 1-617-227-3514    Attention: Scott
Sperling If to a Blackstone Investor, to it:    c/o The Blackstone Group.    345
Park Avenue    New York, NY 10154    Facsimile: 1-212-583-5712    Attention:
Robert L. Friedman If to the Trustee, to it:    Houghton Mifflin Holdings, Inc.
   222 Berkley Street    Boston, MA 02116    Facsimile: 1-617-351-1106   
Attention: Gerald T. Hughes, Vice President Human Resources In each case with a
copy to:    Ropes & Gray    One International Place    Boston, Massachusetts
02110    Facsimile: 1-617-951-7050    Attention: R. Newcomb Stillwell

If to an Other Investor or a Manager, to him at the address set forth in the
stock record book of the Company.

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the first business day thereafter, (b) two business days
after being sent by Federal Express, DHL or UPS, and (c) three business days
after deposit with the U.S. Postal Service, if sent by registered or certified
mail. Each of the parties hereto shall be entitled to specify a different
address by giving notice as aforesaid to each of the other parties hereto.

11.3. Binding Effect, Etc. This Agreement constitutes the entire agreement of
the parties with respect to its subject matter, supersedes all prior or
contemporaneous oral or written agreements or discussions with respect to such
subject matter, and shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, representatives, successors and
assigns.

 

- 38 -



--------------------------------------------------------------------------------

11.4. Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

11.5. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

11.6. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

11.7. Consent to Certain Indebtedness. The Investors hereby consent to the
Company and its subsidiaries entering into and incurring indebtedness for
borrowed money pursuant to the credit and security agreements set forth on
Schedule 2 attached hereto, which consent shall satisfy the Company’s obligation
to obtain the consent of the Majority Investors for such transaction pursuant to
Section 4.14 of the Company’s Certificate of Incorporation. Notwithstanding the
foregoing consent, the Company and its subsidiaries shall not amend any such
credit or security agreements without the prior written consent of the Majority
Investors.

12. GOVERNING LAW.

12.1. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

12.2. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation

 

- 39 -



--------------------------------------------------------------------------------

arising out of or based upon this Agreement or relating to the subject matter
hereof or thereof other than before one of the above-named courts nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation to any court other than one
of the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 11.2 hereof is
reasonably calculated to give actual notice.

12.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 12.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 12.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

12.4. Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages follow]

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

The Company:   HOUGHTON MIFFLIN HOLDINGS, INC.   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer



--------------------------------------------------------------------------------

HM LLC:   HOUGHTON MIFFLIN, LLC   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer



--------------------------------------------------------------------------------

HM FINANCE:   HOUGHTON MIFFLIN FINANCE, INC.   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer



--------------------------------------------------------------------------------

HOLDINGS:   HOUGHTON MIFFLIN HOLDINGS, INC.   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer



--------------------------------------------------------------------------------

HMC:   HOUGHTON MIFFLIN COMPANY   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer



--------------------------------------------------------------------------------

PUBLISHING:   HM PUBLISHING CORP.   By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer



--------------------------------------------------------------------------------

THE TRUSTEE   By:  

/s/ Gerald T. Hughes

    Gerald T. Hughes as trustee under the trust formed by the Trust Agreement
for the Houghton Mifflin Holdings, Inc. 2003 Deferred Compensation Plan dated
January 28, 2003, as amended



--------------------------------------------------------------------------------

THE INVESTORS:   BAIN CAPITAL INTEGRAL INVESTORS, LLC   By:  

/s/ Mark E. Nunnelly

  Name:   Mark E. Nunnelly   Title:   Managing Director   BAIN CAPITAL VII
COINVESTMENT FUND, LLC   By:  

Bain Capital VII Coinvestment Fund, L.P.,

it sole member

  By:  

Bain Capital Partners VII, L.P.,

its general partner

  By:  

Bain Capital Investors, LLC,

its general partner

  By:  

/s/ Mark E. Nunnelly

  Name:   Mark E. Nunnelly   Title:   Managing Director   BCIP TCV, LLC   By:  
Bain Capital Investors, LLC   By:  

/s/ Mark E. Nunnelly

  Name:   Mark E. Nunnelly   Title:   Managing Director



--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND V, L.P. By:   THL Equity Advisors V, LLC, its general
partner By:   Thomas H. Lee Partners, L.P., its sole member By:   Thomas H. Lee
Advisors, LLC, its general partner By:  

/s/ Scott Sperling

Name:   Scott Sperling Title:   Managing Director THOMAS H. LEE PARALLEL FUND V,
L.P. By:   THL Equity Advisors V, LLC, its general partner By:   Thomas H. Lee
Partners, L.P., its sole member By:   Thomas H. Lee Advisors, LLC, its general
partner By:  

/s/ Scott Sperling

Name:   Scott Sperling Title:   Managing Director THOMAS H. LEE EQUITY (CAYMAN)
FUND V, L.P. By:   THL Equity Advisors V, LLC, its general partner By:   Thomas
H. Lee Partners, L.P., its sole member By:   Thomas H. Lee Advisors, LLC, its
general partner By:  

/s/ Scott Sperling

Name:   Scott Sperling Title:   Managing Director



--------------------------------------------------------------------------------

1997 THOMAS H. LEE NOMINEE TRUST By:   U.S. Bank, N.A. (successor to State
Street Bank and Trust Company), not personally but solely under a Trust
Agreement dated as of August 18, 1997 and known as the Thomas H. Lee Nominee
Trust By:  

/s/ Paul Allen

Name:   Paul Allen Title:   Vice President



--------------------------------------------------------------------------------

THOMAS H. LEE INVESTORS LIMITED

PARTNERSHIP

By:   THL Investment Management Corp., its general partner By:  

/s/ Seth Lawry

Name:   Seth Lawry Title:   Vice President



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS HOLDINGS, LLC By:  

/s/ Robert Burns

Name:   Robert Burns Title:   Managing Director

PUTNAM INVESTMENTS EMPLOYEES’

SECURITIES COMPANY I LLC

By:  

/s/ Robert Burns

Name:   Robert Burns Title:   Managing Director

PUTNAM INVESTMENTS EMPLOYEES’

SECURITIES COMPANY II LLC

By:  

/s/ Robert Burns

Name:   Robert Burns Title:   Managing Director



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS III

MERCHANT BANKING FUND L.P.

By:   Blackstone Management Associates III L.L.C., its general partner   By:  

/s/ Robert L. Friedman

  Name:   Robert L. Friedman   Title:   Member

BLACKSTONE OFFSHORE CAPITAL

PARTNERS III L.P.

By:   Blackstone Management Associates III L.L.C., its general partner   By:  

/s/ Robert L. Friedman

  Name:   Robert L. Friedman   Title:   Member

BLACKSTONE FAMILY INVESTMENT

PARTNERSHIP III L.P.

By:   Blackstone Management Associates III L.L.C., its general partner   By:  

/s/ Robert L. Friedman

  Name:   Robert L. Friedman   Title:   Member



--------------------------------------------------------------------------------

MANAGERS    

/s/ Sally Baer

 

  Sally Baer  

/s/ Anita Constant

  Anita Constant  

/s/ Soma Coulibaly

  Soma Coulibaly  

 

  Susan Cowden  

 

  Larry Hoce  

 

  Gerald Hughes (individually)  

 

  Theresa Kelly



--------------------------------------------------------------------------------

MANAGERS    

/s/ C. Edward Kennedy

  C. Edward Kennedy  

 

  James Kennedy  

 

  Mary Anne Kennedy  

/s/ Jerome Lalin

  Jerome Lalin  

 

  Clifford Manko  

 

  Kirby Mansfield  

 

  Bridget Marmion



--------------------------------------------------------------------------------

MANAGERS    

/s/ Eileen McCrossan

  Eileen McCrossan  

/s/ Ian McCurrach

  Ian McCurrach  

/s/ Sylvia Metayer

  Sylvia Metayer  

/s/ Christine Miller

  Christine Miller  

 

  Lois Novotny  

 

  Rita Schaeffer  

 

  Susan Schaffrath



--------------------------------------------------------------------------------

MANAGERS    

 

  Marie Schappert  

 

  Sue Schultz  

 

  David Serbun  

/s/ Ray Shepard

  Ray Shepard  

 

  Janet Silver  

 

  June Smith  

/s/ Marilyn Stevens

  Marilyn Stevens  

 

  Iwan Streichenberger



--------------------------------------------------------------------------------

MANAGERS    

 

  Alice Sullo  

 

  Patricia Tutunjian  

/s/ Garret White

  Garret White  

 

  Alison Zetterquist



--------------------------------------------------------------------------------

Schedule 1

Investor Share Holdings*

 

Investor

  

Class A Common Stock

(Number and Class)

  

Class L

Common Stock

Bain Capital VII Coinvestment Fund, LLC

   65,475.00 A-2 shares   

7,275.0000 L shares

Bain Capital Integral Investors, LLC

   178,792.30 A-3 shares   

19,446.1290 L shares

BCIP TCV, LLC

   1,732.70 A-3 shares   

612.2043 L shares

Thomas H. Lee Equity Fund V, L.P.

   189,615.98 A-4 shares   

21,068.4422 L shares

Thomas H. Lee Parallel Fund V, L.P.

   49,197.75 A-5 shares   

5,466.4162 L shares

Thomas H. Lee Equity (Cayman) Fund V, L.P.

   2,612.65 A-6 shares   

290.2940 L shares

Putnam Investments Holdings, LLC

   1,481.05 A-7 shares   

164.5613 L shares

Putnam Investments Employees’ Securities Company I LLC

   1,273.04 A-7 shares    141.4493 L shares

Putnam Investments Employees Securities Company II LLC

   1,136.65 A-7 shares    126.2940 L shares

1997 Thomas H. Lee Nominee Trust

   449.55 A-7 shares    49.9503 L shares

Thomas H. Lee Investors Limited Partnership

   233.33 A-7 shares    25.9259 L shares

Blackstone Capital Partners III Merchant Banking Fund L.P.

   102,635.51 A-8 shares    11,403.9450 L shares

Blackstone Offshore Capital Partners III L.P.

   19,442.00 A-9 shares    2,160.2217 L shares

Blackstone Family Investment Partnership III L.P.

   922.50 A-9 shares    102.5000 L shares Trustee      

Gerald T. Hughes as trustee under the trust for the Company’s 2003 Deferred
Compensation Plan

   3,372.50 A-10 shares    374.7224 L shares



--------------------------------------------------------------------------------

Manager Shares

     

Marie Schappert

   85.00 A-10 shares    0.0000 L shares

Anita Constant

   23.76 A-10 shares    2.6400 L shares

Garret White

   94.09 A-10 shares    10.4550 L shares

Jerome Lalin

   78.00 A-10 shares    0.0000 L shares

Ian McCurrach

   104.55 A-10 shares    11.6167 L shares

Christine M. Miller

   22.81 A-10 shares    2.5337 L shares

Sylvia Metayer

   263.19 A-10 shares    29.2430 L shares

Soma Coulibaly

   58.55 A-10 shares    6.5054 L shares

C. Edward Kennedy

   35.92 A-10 shares    3.9912 L shares

Eileen M. McCrossan

   21.15 A-10 shares    2.3495 L shares

Ray Shepard

   10.00 A-10 shares    1.1111 L shares

Marilyn Stevens

   31.36 A-10 shares    3.4850 L shares

--------------------------------------------------------------------------------

* This Schedule 1 was updated to reflect shares held as of June 5, 2006.



--------------------------------------------------------------------------------

Schedule 2

Approved Credit Documents

 

1. Indenture, dated as of March 15, 1994, between HMC and the First National
Bank of Boston, regarding the 7.20% Senior Secured Notes, as supplemented.

 

2. Indenture, dated as of January 30, 2003, between HMC and Wells Fargo Bank
Minnesota, N.A., regarding the 9.875% Senior Subordinated Notes due 2013.

 

3. Indenture, dated as of January 30, 2003, between HMC and Wells Fargo Bank
Minnesota, N.A., regarding the 8.250% Senior Notes due 2011.

 

4. Indenture, dated as of October 3, 2003, between Publishing and Wells Fargo
Bank Minnesota, N.A. regarding the 11.5% Senior Discount Notes due 2013.

 

5. Indenture, dated as of May 9, 2006, between HM LLC, HM Finance and Wells
Fargo Bank, National Association, regarding the Floating Rate Senior PIK Notes
due 2011.

 

6. Amended and Restated Credit and Guaranty Agreement, dated as of March 5,
2003, as amended by the Amendment, dated as of October 3, 2003 among Publishing,
HMC, Holdings, and Canadian Imperial Bank of Commerce, as Administrative Agent,
by and among Holdings, HMC, certain lenders named therein, CIBC World Markets
Corp. and Goldman Sachs Credit Partners L.P. as Joint Lead Arrangers adn Joint
Bookrunners, Goldman Sachs Credit Partners L.P. and Deutsche Bank Securities
Inc., as Co-Syndication Agents, and Canadian Imperial Bank of Commerce, as
Administrative Agent and Collateral Trustee, Fleet Securities Inc., and Bank
One, N.A. as Co-Documentation Agents, and General Electric Capital Corporation,
as Senior Managing Agent.

 

7. Second Amendment to the Credit and Guaranty Agreement, dated as of
November 22, 2005.

 

8. Pledge and Security and Collateral Trust Agreement , dated as of December 30,
2002, between Versailles Acquisition Corporation (n/k/a Holdings) and Canadian
Imperial Bank of Commerce.

 

9. Pledge and Security Agreement, dated as of December 30, 2002, between
Versailles U.S. Holding Inc. (n/k/a Holdings) and Canadian Imperial Bank of
Commerce.